Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 1 of 75 PageID #:380




                     ATTACHMENT
        Red-line version of Complaint
     Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 2 of 75 PageID #:381



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

GREGORY GODFREY and, JEFFREY
SHELDON, and DEBRA ANN KOPINSKI,
on behalf of the MCBRIDE & SON
EMPLOYEE STOCK OWNERSHIP
PLAN, and on behalf of a class of all other
persons similarly situated,

                          Plaintiffs,
                                                      Case No.
                                                   _________________________1:18-cv-07918
v.
                                                     Judge Matthew F. Kennelly
GREATBANC TRUST COMPANY,
McBRIDE & SON CAPITAL INC.,
                                                     Magistrate Judge Michael T. Mason
McBRIDE & SON MANAGEMENT
COMPANY, LLC, JOHN F. EILERMANN,
JR., MICHAEL D. ARRI, ANDREA
TEMPLETON, THE McBRIDE & SON
EMPLOYEE STOCK OWNERSHIP PLAN
ADMINISTRATIVE COMMITTEE,
McBRIDE & SON COMPANIES, LLC,
JOHN DOES 1-10, JEFFREY
SCHINDLER, and McBRIDE & SON
CAPITAL INC.,    JEFFREY TODT,

                          Defendants.


                                  FIRST AMENDED COMPLAINT

        Plaintiffs Gregory Godfrey and, Jeffrey Sheldon, and Debra Ann Kopinski, by their

undersigned attorneys, on behalf of the McBride & Son Employee Stock Ownership Plan (the

“Plan”), and any successor trusts, and similarly situated participants in the Plan, and their

beneficiaries, allege upon personal knowledge, the investigation of their counsel, and upon

information and belief as to all other matters, as to which allegations they believe substantial

evidentiary support will exist after a reasonable opportunity for further investigation and

discovery, as follows:




                                               1
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 3 of 75 PageID #:382



                                        BACKGROUND

       1.       This suit intends to bring to bring to light, and make right, the systematic and

concerted effort by corporate insiders to steal for themselves the retirement benefits of their own

employees. Suit was originally brought alleging that the stock of McBride & Son Capital, Inc.

was sold from the Plan at below fair market value to, and for the benefit of, corporate insiders in

violation of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

Plaintiffs have only recently learned that the sale was just the final act in a long campaign by

corporate insiders to transfer to themselves the income and value created by the McBride & Son

conglomerate through secret corporate reorganization efforts and excessive compensation that

resulted in tens of millions of dollars in income and value going to the corporate insiders at the

expense of the Plan’s participants and beneficiaries. Defendants at all pertinent times owed to the

Plan and its participants and beneficiaries fiduciary obligations as set forth in ERISA. These

obligations are “the highest known to the law.” Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d

Cir. 1982); see also George v. Kraft Foods Glob., Inc., 814 F. Supp. 2d 832, 852 (N.D. Ill. 2011).

As Justice Cardozo famously put it,

       Many forms of conduct permissible in a workaday world for those acting at arm’s length,
       are forbidden to those bound by fiduciary ties. A trustee is held to something stricter than
       the morals of the market place. Not honesty alone, but the punctilio of an honor the most
       sensitive, is then the standard of behavior.

Meinhard v. Salmon, 164 N.E. 545, 546 (N.Y. 1928). Among the duties required of fiduciaries is

the duty of loyalty to plan participants and beneficiaries. This duty requires that the fiduciary’s

decisions “must be made with an eye single to the interest of the participants and beneficiaries.”

Donovan, 680 F.2d at 271 (citing, among other authorities, Restatement (Second) of Trusts § 170

(1959)).




                                                2
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 4 of 75 PageID #:383



       1.2.     Plaintiffs Gregory Godfrey and, Jeffrey Sheldon, and Debra Ann Kopinski

(“Plaintiffs”) bring this suit against (1) GreatBanc Trust Company (“GreatBanc”), the trustee for

the McBride & Son Employee Stock Ownership Plan (the “Plan”), (2) McBride & Son Capital,

Inc. (“MS Capital”), (3) McBride & Son Management Company, LLC, (“MS Management

Co.”), the plan sponsor, named fiduciary, and plan administrator of the Plan, (3) ”), (4) John F.

Eilermann, Jr. (“Eilermann”), a fiduciary to the Plan and Chief Executive Officer of MS

Management Co., as well as the McBride & Son conglomerate of related companies that together

build, finance, and sell homes in Illinois and Missouri, (4) (5) Michael D. Arri (“Arri”), a

fiduciary to the Plan and former Chief Financial Officer of the McBride & Son conglomerate of

related companies, (5) (6) Andrea Templeton (“Templeton”), a fiduciary to the Plan, acting plan

administrator of the Plan, and Assistant Treasurer to the (7) the McBride & Son Employee Stock

Ownership Plan Administrative Committee (“Plan Admin. Comm.”), (8) McBride & Son

conglomerate of related companies, (6) Companies, LLC (“MS Companies”), (9) John Does 1

through 10, who upon information and belief were delegated and functional fiduciaries to the

Plan for the transactions at issue described below, and (7) McBride & Son Capital, Inc. (“MS

Capital”), a party in interest to the Plan at the time of the transactions at issue described below,

((10) Jeffrey Schindler (“Schindler”), and (11) Jeffrey Todt (“Todt”) (hereafter collectively the

“Defendants”), when Defendants engaged in a concerted effort to steal the retirement benefits of

the Plan’s participants and beneficiaries and caused the Plan to sell shares of MS Capital stock

(held by the Plan for the benefit of Plan participants and beneficiaries) to MS Capital at a

valuation, the Plan’s named fiduciary and plan administrator, at below fair market value,

resulting in losses to the Plan. Upon information and belief, Defendants did so to improperly

benefit some or all of the Defendants and other McBride & Soncorporate insiders, including but




                                                 3
       4828-9806-4257, v. 1
   Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 5 of 75 PageID #:384



not limited to, MS Capital, Eilermann, Arri, Schindler, Todt, and MS Companies, who were all

fiduciaries and/or parties in interest to the Plan, at the expense of the Plan and its participants and

beneficiaries.

       2.3.      Plaintiffs are participants in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who held vested shares of MS Capital in their accounts in the Plan from before 2015

until the shares were sold by the fiduciary Defendants on or about November 30, 2017.

       3.4.      This action is brought under Sections 404, 405, 406, 409, and 502(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”),, 29 U.S.C. §§ 1104,

1105, 1106, 1109, and 1132(a), for losses suffered by the Plan, and other relief, caused by the

Defendants when they caused for restoration to the Plan to sell shares of MS Capital at below

FMVof improper profits received by the Plan’s fiduciaries and parties in interest to the detriment

of the Plan’s participants and beneficiaries and in violation of ERISA.

       4.5.      As alleged below, the Plan has been injured and its participants have been

deprived of hard-earned retirement benefits resulting from Defendants’ violations of ERISA’s

fiduciary dutyduties and prohibited transaction rules.

                                 JURISDICTION AND VENUE

       5.6.      This action arises under Title I of ERISA, 29 U.S.C. §§ 1001–1191c, and is

brought by Plaintiffs under ERISA § 502(a), 29 U.S.C. § 1132(a), to require the Defendants to

make good to the Plan losses resulting from their violations of ERISA, to restore to the Plan any

profits that have been made by breaching fiduciaries and parties in interest through the use of

Plan assets, and to obtain other appropriate equitable and legal remedies in order to redress

violations and enforce the provisions of ERISA.




                                                  4
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 6 of 75 PageID #:385



       6.7.     This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       7.8.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the breaches and violations giving rise to the claims

occurred in this District and the Plan’s trustee, Defendant GreatBanc, is found in this District.

                                            PARTIES

                         McBride & Son Employee Stock Ownership Plan

       8.9.     The McBride & Son Employee Stock Ownership Plan (the “Plan”) ishas been

sponsored by McBride & Son Management Company, LLCCapital, Inc. (“MS Management

Co.”).Capital”) since January 1, 2014.

       10.      The Plan was amended and restated as of January 1, 2017 (hereafter the “2017

Plan Document”).

       11.      The Plan was previously amended and restated as of January 1, 2013 (hereafter

the “2013 Plan Document”).

       12.      Prior to January 1, 2014, the Plan was sponsored by McBride & Son Management

Company, LLC (“MS Management”).

       13.      Prior January 1, 2013, the Plan was amended and restated as of January 1, 2007

(hereafter “2007 Plan Document”).

       14.      The Plan was originally adopted effective on December 1, 1987, by MS

Management Co.

       15.      The Plan was operating as a leveraged employee stock ownership plan (“ESOP”)

from December 30, 1997, to its divestment of company stock, and is and was subject to ERISA.




                                                 5
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 7 of 75 PageID #:386



       9.16.    The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C.

§ 1002(2).

       10.17. The Plan is an “individual account plan” or “defined contribution plan” within the

meaning of 29 U.S.C. § 1002(34).

       11.18. From December 1, 1987, until November 30, 2017, the Plan was intended to be an

employee stock ownership plan (“ESOP”) under 29 U.S.C. § 1107(d)(6) that was intended to

meet the requirements of Sections 401(a) and 4975(e)(7) of the Internal Revenue Code (the

“Code”) and related regulations.

       12.19. For the benefit of Plan participants and beneficiaries, from on or around

December 31, 2013, the Plan held shares of McBride & Son Capital, Inc. (“stock of MS

Capital”), which, upon information and belief, heldwas originally intended to hold 100% of the

assets of the McBride & Son home building conglomerate, including all related subsidiaries

(generally “MS Homes”).

       13.20. Upon information and belief, underUnder the Plan’s eligibility requirements

nearly all employees of MS Homes, with limited exceptions, were eligible to be participants in

the Plan.

       21.      MS Management Co. has reported on Forms 5500The 2017 Plan Document, the

2013 Plan Document, and the 2007 Plan Document required the Plan to be operated for the

exclusive benefit of participants and beneficiaries, consistent with ERISA.

       22.      Article 2.25 of the 2007 Plan Document and Article 2.26 of the 2013 Plan

Document and 2017 Plan Document defined Fair Market Value as the dollar amount determined

by an independent appraiser to be the value of Company Stock in accordance with and subject to

Code Section 401(a)(28)(C).




                                                6
       4828-9806-4257, v. 1
   Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 8 of 75 PageID #:387



        23.      Article 17.12 of the 2007 Plan Document, the 2013 Plan Document, and the 2017

Plan Document states [e]xcept as otherwise provided in the remaining provisions of this Plan,

any action of the Company or Employer under this Plan may be taken by resolution of its Board

of Directors or other governing body or by any person or persons duly authorized to take such

action by resolution of said Board of Directors or other governing body or by its by-laws or other

governing instrument.”

        24.      Form 5500s for the Plan filed with the U.S. Department of Labor, the Internal

Revenue Service, and the Pension Benefit Guaranty Corporation that the Plan’s name has been

amended to be known as the (“DOL”) state “[c]ertain administrative functions are performed by

officers or employees of [MS Capital].”

        25.      The McBride & Son Employee Stock Ownership Trust. However, MS

Management Co. has continued to report the Plan as “ (“ESOP Trust”) was formed as part of the

Plan and was amended and restated in its entirety effective December 27, 2013, as documented

in the McBride & Son Employee Stock Ownership Plan” in Box 1a on all filed Forms 5500 since

at leastTrust Agreement (“2013 ESOP Trust Agreement”).

        26.      Upon information and belief, previous trust agreements existed that were formed

as part of the Plan.

        27.      The 2013 ESOP Trust Agreement was executed by Patrick J. De Craene (“De

Craene”) on behalf of GreatBanc and by Eilermann on behalf of MS Management.

        28.      The 2013 ESOP Trust Agreement required that no part of the corpus or income of

the ESOP Trust shall revert to MS Management, and later MS Capital, or be used for, or diverted

to, purposes other than for the exclusive benefit of Plan participants and beneficiaries.




                                                 7
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 9 of 75 PageID #:388



       29.      The 2013 ESOP Trust Agreement granted GreatBanc, as the trustee, with the

power, right, and duty to begin, maintain, or defend any litigation necessary in connection with

the investment, reinvestment, and the holding of the assets of the [ESOP Trust], and the

administration of the [ESOP Trust].

       14.30. The 2013 ESOP Trust Agreement was amended via Amendment Number One to

recognize that effective January 1, 2014, MS Capital was to replace MS Management in all

respects as signatory to the 2013 ESOP Trust Agreement.

       31.      AfterAmendment Number One to the 2013 ESOP Trust Agreement was executed

by Eilermann and Arri on behalf of MS Capital.

       32.      Effective November 30, 2017, the Defendants caused the Plan to sell its shares of

MS Capital at below fair market value (“FMV”) as described further below,.

       33.      Amendment Two to the 2017 Plan Document was convertedintended to amend

the Plan to convert it from an ESOP to a profit sharing plan and later merged into the under Code

Section 401(a) and to change the Plan name to the McBride & Son Profit Sharing Plan.

       15.34. Effective December 15, 2017, and pursuant to the Second Amendment to the

McBride & Son 401(k) Savings Plan (“MS 401(k) Plan”), , Amended and Restated as of January

1, 2013 (hereafter the “401(k) Plan”), the Plan was merged into the 401(k) Plan, thus effectively

terminating the Planit.




                                            Plaintiffs

       16.35. Plaintiff Gregory Godfrey is a participant, as defined in 29 U.S.C. § 1002(7), in

the Plan. at all relevant times. Plaintiff Godfrey resides in Wildwood, Missouri. He was vested in




                                                 8
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 10 of 75 PageID #:389



his account in the Plan. He was previously employed as Chief Information Officer. He was

employed by MS Homes from 2001 to 2008.

       17.36. Plaintiff Jeffrey Sheldon is a participant, as defined in 29 U.S.C. § 1002(7), in the

Plan. at all relevant times. Plaintiff Sheldon resides in St. Louis, Missouri. He was vested in his

account in the Plan. He was previously employed as an Information Systems Director. He was

employed by MS Homes from 1998 until 2008.

       37.      Plaintiff Debra Ann Kopinski is a participant, as defined in 29 U.S.C. § 1002(7),

in the Plan at all relevant times. Plaintiff Kopinski resides in Cottleville, Missouri. She was

vested in her account in the Plan. She was previously employed in an accounts payable capacity.

She was employed by MS Homes from 2000 until 2017.

                                           Defendants

       38.      Defendant GreatBanc Trust Company (“GreatBanc”) was at all relevant times a

“fiduciary” of the Plan within the meaning of 29 U.S.C. § 1002(21)(A) because it was the Plan’s

Trustee, within the meaning of 29 U.S.C. § 1103(a), and because it exercised discretionary

authority or discretionary control respecting management of the Plan, and/or exercised authority

or control respecting management or distribution of the Plan’s assets, and/or had discretionary

authority or discretionary responsibility in the administration of the Plan. GreatBanc was also at

all relevant times a person providing services to the Plan. GreatBanc was at all relevant times a

party in interest to the Plan under 29 U.S.C. § 1002(14) at all relevant times.)(A). GreatBanc’s

headquarters is located at 801 Warrenville Road, Suite 500, Lisle, Illinois 60532.

       18.39. GreatBanc was engaged at all relevant times by MS Capital after January 1, 2014,

and by MS Management prior to January 1, 2014, to act as a discretionary trustee to the Plan,

including with respect to the Plan’s purchase or sale of MS Capital Stockstock, with the sole




                                                9
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 11 of 75 PageID #:390



mission to act at all times in the best interests of the Plan’s participants and beneficiaries in

carrying out ERISA’s strict fiduciary duties. GreatBanc, as described further below, failed to do

so.

       40.      GreatBanc, as trustee, was required by the 2013 ESOP Trust Agreement, and

upon information and belief by earlier versions of agreements governing the ESOP Trust, to

discharge its duties solely in the interest of Plan participants and beneficiaries, and for the

exclusive purpose of providing benefits to participants and their beneficiaries and defraying the

reasonable expenses of administering the ESOP Trust. GreatBanc was also required to discharge

its duties with the care, skill prudence, and diligence under the circumstances then prevailing that

a prudent person acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of like character and with like aims. GreatBanc was also required to

discharge its duties in accordance with the documents and instruments governing the ESOP Trust

and the Plan insofar as those documents and instruments are consistent with the provisions of

ERISA. GreatBanc was also required to not cause the Trust to engage in any prohibited

transactions prohibited by either the 2013 ESOP Trust Agreement, ERISA, or the Code.

       19.41. GreatBanc is a subsidiary of U.S. Fiduciary Services, Inc., which is also

headquartered at 801 Warrenville Road, Suite 500, Lisle, Illinois 60532.

       20.42. Defendant McBride & Son Management Company, LLCCapital, Inc. (“MS

Management Co.”)Capital”), a Delaware corporation, is, effective January 1, 2014, the “plan

sponsor” to the Plan under 29 U.S.C. § 1002(16)(B) and a party in interest to the Plan under 29

U.S.C. § 1002(14). MS Management Co is also the “named fiduciary” and “plan administrator”

of the Plan as those terms are defined in 29 U.S.C. § 1102(a) and 29 U.S.C. § 1002(16)(A),




                                                10
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 12 of 75 PageID #:391



respectively. , and as defined in the 2017 Plan Document. MS Capital was at all relevant times a

party in interest to the Plan under 29 U.S.C. § 1002(14)(A) and (C).

       43.      MS Management Co., and any individual or entity to whom it hasMS Capital, and

any individual or entity to whom it delegated any of its fiduciary functions, was a fiduciary to the

Plan under 29 U.S.C. § 1002(21)(A) when it exercised discretionary authority or discretionary

control respecting management of the Plan, exercised authority or control respecting

management or disposition of the Plan’s assets, and/or had discretionary authority or

discretionary responsibility in the administration of the Plan.

       44.      MS Capital, as a corporate entity, cannot act on its own without any human

counterpart. In this regard, MS Capital relied directly on the other Defendants, named herein

known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary responsibilities

under the Plan and ERISA, and the acts of MS Capital’s board members, officers, and employees

alleged herein are the acts of MS Capital.

       45.      MS Capital, as the successor named fiduciary and plan administrator, had a duty

under ERISA to investigate and remedy breaches by previous fiduciaries of the Plan.

       46.      Defendant McBride & Son Management Company, LLC (“MS Management”)

was, prior to January 1, 2014, the “plan sponsor” to the Plan under 29 U.S.C. § 1002(16)(B) and

“named fiduciary” and “plan administrator” as those terms are defined in 29 U.S.C. § 1102(a)

and 29 U.S.C. § 1002(16)(A), respectively, and as defined in the 2013 Plan Document and 2007

Plan Document. MS Management was at all relevant times a party in interest to the Plan under

29 U.S.C. § 1002(14)(A) and (C).

       21.47. MS Management, and any individual or entity to whom it delegated any of its

fiduciary functions, was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when it exercised




                                                 11
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 13 of 75 PageID #:392



discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan'sPlan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

       22.48. MS Management Co.,, as a corporate entity, cannot act on its own without any

human counterpart. In this regard, MS Management Co. relied directly on the other Defendants,

named herein known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary

responsibilities under the Plan and ERISA and the acts of MS Management Co.’sManagement’s

board members, officers, and employees alleged herein are the acts of MS Management Co.

       49.        Defendant John F. Eilermann, Jr. (“Eilermann”) is Chief Executive Officer of MS

Capital, MS Management Co., and MS Capital and, upon information and belief,Companies.

       50.        Eilermann also serves as an officer to one or more of the corporate and/or limited

liability company entities forming the MS Home conglomerate, including those who are defined

as an employer in the Plan’s governing documents.

       51.        Eilermann was a fiduciary to the Plan at all relevant times.

       52.        Eilermann was also a party in interest to the Plan under 29 U.S.C. §§§

1002(2114)(A) when he exercised discretionary authority or discretionary control respecting

management of the Plan, exercised authority or control respecting management ), (H), and/or

disposition(I).

       23.53. Eilermann, has, under penalty of the Plan’s assets, and/or had discretionary

authority or discretionary responsibility in the administration ofperjury, declared to the DOL that

he is the plan administrator to the Plan. when he signed a Form 5500 and submitted it to the

DOL. As the plan administrator, he was acting as a fiduciary under ERISA.




                                                   12
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 14 of 75 PageID #:393



        24.54. Defendant Michael D. Arri (“Arri”), was Chief Financial Officer of MS

Management Co. and MS Capital and, upon information and belief,Eilermann was a fiduciary to

the Plan under 29 U.S.C. § 1002(21)(A) when he exercised discretionary authority or

discretionary control respecting management of the Plan, exercised authority or control

respecting management or disposition of the Plan’s assets, and/or had discretionary authority or

discretionary responsibility in the administration of the Plan.

        55.      Defendant Michael D. Arri (“Arri”) was Chief Financial Officer of MS Capital,

MS Management, and MS Companies.

        56.      Arri also served as an officer to one or more of the corporate and/or limited

liability company entities forming the MS Home conglomerate, including those who are defined

as an employer in the Plan’s governing documents.

        57.      Arri was a fiduciary to the Plan at all relevant times.

        58.      Arri was also a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A), (H),

and/or (I).

        59.       Arri was a fiduciary under 29 U.S.C. § 1002(21)(A) when he exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

        60.      Eilermann and Arri were the only members of the board of directors of MS

Capital and MS Management. Upon information and belief, Eilermann and Arri were the only

members of the board of directors of all other relevant entities associated with the MS Homes

conglomerate, including corporations and limited liability companies. Upon information and

belief, Eilermann and Arri served as officers to all other relevant entities associated with the MS




                                                   13
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 15 of 75 PageID #:394



Homes conglomerate, including corporations and limited liability companies. Upon information

and belief, Eilermann and Arri through their board and/or officer positions, exerted effective

control over all corporate and limited liability company entities associated with the MS Homes

conglomerate.

        61.      As members of the board of directors, Eilermann and Arri were fiduciaries under

29 U.S.C. § 1002(21)(A) because they had formal authority under the Plan to appoint the Plan’s

trustee, members of the ESOP Admin. Comm., delegated fiduciaries, and administrators as

defined by the Plan, and thus had fiduciary duties with respect to those appointments, duties to

monitor the performance of those they appointed, and duties to remove those they appointed if

they failed to fulfill their fiduciary duties.

        62.      Andrea Templeton (“Templeton”),”) is Assistant Treasurer and Controller of MS

Capital, MS Management Co., and MS CapitalCompanies.

        63.      Templeton also serves as an officer to one or more of the corporate and, upon

information/or limited liability company entities forming the MS Homes conglomerate,

including those who are defined as an employer in the Plan’s governing documents.

        64.      Templeton was a fiduciary to the Plan at all relevant times.

        65.      Templeton was also a party in interest to the Plan under 29 U.S.C. §§

1002(14)(A) and belief,/or (H).

        25.66. Templeton was a fiduciary to the Plan under 29 U.S.C. § 1002(21)(A) when she

exercised discretionary authority or discretionary control respecting management of the Plan,

exercised authority or control respecting management or disposition of the Plan’s assets, and/or

had discretionary authority or discretionary responsibility in the administration of the Plan.

Additionally, Defendant Templeton was a fiduciary to the Plan when acting as the plan




                                                  14
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 16 of 75 PageID #:395



administrator, she signed the Forms 5500 submitted annually to the U.S. Department of Labor on

behalf of the Plan.

       67.      Templeton, has, under penalty of perjury, declared to the DOL that she is the plan

administrator to the Plan when she signed a Form 5500 and submitted it to the DOL. As the plan

administrator, she was acting as a fiduciary under ERISA.

       68.      The McBride & Son Employee Stock Ownership Plan Administrative Committee

(“Plan Admin. Comm.”), required to be created when two or more individuals are appointed

administrators per Article 17.10 of the 2007 Plan Document, 2013 Plan Document, and 2017

Plan Document, was a fiduciary to the Plan under 29 U.S.C. § 1102(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan. Plan

Admin. Comm. was also a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A).

       69.      McBride & Son Companies, LLC (“MS Companies”) was at all relevant times a

party in interest to the Plan under 29 U.S.C. §§ 1002(14)(A), (C), (E), (G), and/or (I).

       70.      The documents governing the Plan at all relevant times listed the defined term

Employers as fiduciaries to the Plan. To the extent that MS Companies met the definition of

Employer, it was a fiduciary to the Plan under 29 U.S.C. § 1102(21)(A) when it exercised

discretionary authority or discretionary control respecting management of the Plan, exercised

authority or control respecting management or disposition of the Plan’s assets, and/or had

discretionary authority or discretionary responsibility in the administration of the Plan.

       71.      MS Companies, as a corporate entity, cannot act on its own without any human

counterpart. In this regard, MS Companies relied directly on the other Defendants, named herein




                                                 15
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 17 of 75 PageID #:396



known to Plaintiffs and those unknown to Plaintiffs, to carry out its fiduciary responsibilities

under the Plan and ERISA and the acts of MS Companies’ officers and employees alleged herein

are the acts of MS Companies.

        26.72. Plaintiffs are currently unaware of the additional identities and capacities of the

individuals or entities that have been delegated fiduciary functions by the named Defendants in

this case, including GreatBancMS Capital, MS Management Co.,, Eilermann, Arri, and

Templeton, the Plan Admin. Comm., and MS Companies. As such, those individuals are

collectively named as John Does 1 through 10, and upon information and belief, were fiduciaries

to the Plan under 29 U.S.C. § 1002(21)(A) when they exercised discretionary authority or

discretionary control respecting management of the Plan, exercised authority or control

respecting management or disposition of the Plan’s assets, and/or had discretionary authority or

discretionary responsibility in the administration of the Plan. Plaintiffs will substitute the real

names of the John Does when they are known to Plaintiffs.

        27.73. Defendants MS Capital, MS Management Co.,, Eilermann, Arri, Templeton, the

Plan Admin. Committee, MS Companies, and John Does 1 through 10 are collectively hereafter

referred to as the “MS DefendantsFiduciaries.”

        74.      Defendant McBride & Son Capital, Inc. (“MS Capital”)Jeffrey Schindler

(“Schindler”) serves as President to one or more of the corporate and/or limited liability

company entities forming the MS Home conglomerate, including those who are defined as an

employer in the Plan’s governing documents.

        28.75. Schindler is a party in interest to the Plan under 29 U.S.C. §§ 1002(14)(C) and/or

(GH).




                                                 16
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 18 of 75 PageID #:397



       76.       The Plan Administrator has declared MS CapitalDefendant Jeffrey Todt (“Todt”)

serves as the current Chief Financial Officer of MS Capital and also serves as an officer to one or

more of the corporate and/or limited liability company entities forming the MS Homes

conglomerate, including those who are defined as an employer in the Plan’s governing

documents.

       29.77. Todt is a party in interest to the Plan under 29 U.S.C. §§§ 1002(14) in filed Form

5500s since at least 2014.)(H).

       78.       Eilermann, Arri, Schindler, and Todt exerted effective control over MS

Companies as owners of certain Class B and/or Class C units of MS Companies and/or as

officers of MS Companies.

                                  FACTUAL ALLEGATIONS

                                  McBride & Son Background

       30.79. Headquartered in Chesterfield, Missouri, the McBride & Son home building

conglomerate of companies builds, finances, and sells residential homes in Missouri and Illinois

(collectively referred to as “MS Homes”).

       80.       According to its website, MS Homes is the largest home builder in Missouri and

has the highest market share of any builder in any top 30 market across the nation.

       31.81. Because the MS Homes conglomerate of corporate entities and subsidiaries is

privately held, Plaintiffs do not have insight into its exact corporate structure. However, upon

information and belief, at all relevant times, since 1987, the entirety of MS Capital is believed to

haveHomes has been the holding companyintended to be owned by the Plan and operated for all

related corporate entities and subsidiariesthe benefit of the Plan and its participants and

beneficiaries.




                                                17
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 19 of 75 PageID #:398



                               The Plan’s Investment in MS Capital

        82.      The Plan originally held shares of McBride & Son Enterprises, Inc. stock (“MS

Enterprises”).

        32.83. According to certain filings made by the MS Fiduciaries with the DOL, the Plan’s

primary investment was adopted effective on December 1, 1987, by MS Management Colater

converted from shares of MS Enterprises stock to shares of MS Capital stock as of January 8,

2010.

        33.      The Plan was amended and restated effective January 1, 2013.

        34.      The Plan covers all fulltime, non-union employees of MS Homes.

        35.      The Plan was operating as a leveraged employee stock ownership plan (“ESOP”)

from December 30, 1997, to its divestment of company stock, and is and was subject to ERISA.

        84.      As reported by the Plan AdministratorAccording to filings made by the MS

Fiduciaries with the DOL, as of January 8, 2010 and January 1, 2014, the Plan was the sole

shareholder of MS Capital. Upon

        36.85. As further described below, effective December 31, 2013, MS Fiduciaries

executed a corporate reorganization that was intended to benefit the corporate insiders and

secretly transfer the value of the assets held by MS Capital from the Plan to the corporate

insiders, who served as fiduciaries and parties in interest to the Plan, including, but not limited

to, Eilermann, Arri, Schindler, and Todt. Also as further described below, this resulted in a

substantial reduction in the value of MS Capital stock as the insiders siphoned off cash and

value, thus reducing the value of Plan assets. The MS Fiduciaries achieved this improper transfer

of value to the insiders by, upon information and belief, MS Capital was the holding company

for all related corporate entities and subsidiaries of MS Homes, making the Plan the sole owner




                                                18
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 20 of 75 PageID #:399



of the entirereorganizing all of the MS Homes conglomerate, which was therefore to be held

exclusively for the benefit of the Plan’s participants and beneficiariesby MS Companies of which

MS Capital would then only own Class A units of MS Companies, while insiders, including

Eilermann, Arri, Schindler, and with the entirety of ERISA’s stringent fiduciary duties protecting

the Plan’s,Todt, would own the Class B and thus the participants’ and beneficiaries’,

investment/or Class C units of MS Companies.

         37.      The primary investment held by the Plan as an ESOP is the shares of MS Capital

stock.

         38.86. MS Capital stock is not, and was not at the time it was owned by the Plan, readily

tradable on an established securities market.

         39.87. As of December 31, 2014, the Plan held 88,201 shares of MS Capital stock and

the Plan Administrator reported a valuation of $14,817,850.

         40.88. As of December 31, 2015, the Plan held 73,536 shares of MS Capital stock and

the Plan Administrator reported a valuation of $12,354,054.

         41.89. As of December 31, 2016, the Plan held 88,201 shares of MS Capital stock and

the Plan Administrator reported a valuation of $13,494,818.

         42.      At all relevant times and upon information and belief, GreatBanc has been the

Trustee of the Plan.

         43.      GreatBanc as Trustee was responsible for the management and control of the

Plan’s assets and had responsibility for the investment and management of such assets, including

the Plan’s investment in MS Capital.

         44.      GreatBanc as Trustee was appointed by MS Management Co. or any fiduciary

that was delegated this fiduciary function by MS Management Co.




                                                19
         4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 21 of 75 PageID #:400




                                   The 2015 ESOP Transaction

       45.       In December of 2015, the fiduciaries to the Plan allowed MS Capital to purchase

14,665 shares of common stock of MS Capital from the Plan for $2,463,797 (hereafter known as

the “2015 ESOP Transaction”). This equates to a price of about $168 a share.

                 The Plan received cash from the 2015 ESOP Transaction and the fiduciaries to the

Plan later caused it to be invested in mutual funds and cash.

       46.       As the alleged independent trustee for the Plan, it was GreatBanc’s duty to ensure

that any transactions between the Plan and MS Capital were fair and reasonable, for the

exclusive benefit of the Plan’s participants and beneficiaries, and that the Plan would only

receive fair market value for the stock.

       46.       As fiduciaries to the Plan as described above, it was the MS Defendants’ duty to

ensure that any transactions between the Plan and MS Capital were fair and reasonable, for the

exclusive benefit of the Plan’s participants and beneficiaries, and that the Plan would only

receive fair market value for the stock.

       46.       The price of about $168 per share for MS Capital stock was below fair market

value based upon what an unrelated party would pay in an arm’s length negotiated transaction as

measured by comparison to sales and valuation data on other similarly situated companies in the

same industry.

       46.       The fiduciaries to the Plan had a dual obligation to first properly determine

whether a sale of the stock from the Plan was in the best interests of the Plan’s participants and

beneficiaries and second, assuming such a determination could be made, that the Plan received




                                                 20
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 22 of 75 PageID #:401



fair market value for the MS Capital Stock to protect the interests of the Plan’s participants and

beneficiaries. The Plan’s fiduciaries failed in both respects.

       47.      Upon information and belief, the purpose of the 2015 ESOP Transaction was

instead to benefit corporate insiders of the MS Homes conglomerate, including the fiduciaries to

the Plan, by spinning off a MS Homes subsidiary called Builder’s Bloc. In furtherance of this

scheme, the fiduciaries to the Plan failed to investigate whether any other unrelated third party

was interested in the purchase of MS Capital stock at a higher price.

       48.      In September 2016, the fiduciaries to the Plan caused the Plan to repurchase from

MS Capital 14,665 treasury shares of MS Capital stock for $2,463,797. Instead of paying cash,

the transaction was financed by a ten year promissory note between MS Capital and the Plan.

                                   The 2017 ESOP Transaction

       90.      On or around the beginning of October of 2017, Eilermann and Arri approached

GreatBanc with a proposal to purchase all of the MS Capital stock held by the ESOP (hereafter

“Early October Proposal”).

       91.      Eilermann and Arri flew to Chicago to meet with GreatBanc to discuss the Early

October Proposal and made a presentation (hereafter “Early October Presentation”).

       92.      The Early October Proposal by Eilermann and Arri offered to buy the MS Capital

stock at a 20% premium to the December 31, 2016 valuation. The December 31, 2016, valuation

was $153 per share. The Early October Proposal was for $183.20 per share.

       93.      The Early October Proposal and Early October Presentation by Eilermann and

Arri did not include an updated valuation of MS Capital stock by an independent and qualified

valuation expert.




                                                 21
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 23 of 75 PageID #:402



       94.      The Early October Proposal and Early October Presentation by Eilermann and

Arri did not include detailed financial statements or other appropriate updated relevant

information about the performance of MS Capital and the MS Homes conglomerate that an

independent and qualified valuation expert would rely on.

       95.      On or about October 23, 2017 De Craene, on behalf of GreatBanc, and without

additional financial material from Eilermann and Arri, engaged in further negotiations with

Eilermann and Arri over their proposal to purchase MS Capital stock from the Plan.

       96.      No later than October 23, 2017, De Craene, Eilermann, and Arri arrived at a price

of $187 per share (the “Below FMV Sale Price”).

       49.97. On November 30, 2017, the fiduciaries to the Plan allowed MS Capital to

purchase all the shares of MS Capital stock held by the Plan, which were transferred to MS

Capital at the Below FMV Sale Price of $187 for a total of consideration of $16,493,664, which

consisted of 80,094.3643 shares for $14,977,646 in cash (equating to a price of about $187 per

share) and 8,107.0476 shares for loan forgiveness on the ten yeara October 31, 2017 promissory

note of $1,516,018 (equating to a price of about $187 a sharediscussed further below).

       98.      As the alleged independent trustee for the Plan, it was GreatBanc’sAs the trustee

for and fiduciary to the Plan, it was GreatBanc’s duty to ensure that any transactions between the

Plan and MS Capital were fair and reasonable, for the exclusive benefit of the Plan’s participants

and beneficiaries, consistent with ERISA’s fiduciary duties, that the Plan would receive no less

than fair market value for the stock, and that no prohibited transaction would occur involving

Plan assets.

       50.99. As fiduciaries to the Plan as described above, it was the MS Fiduciaries’ duty to

ensure that any transactions between the Plan and MS Capital were fair and reasonable, for the




                                               22
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 24 of 75 PageID #:403



exclusive benefit of the Plan’s participants and beneficiaries, and that consistent with ERISA’s

fiduciary duties, that the Plan would receive no less than fair market value for the stock., and that

no prohibited transaction would occur involving Plan assets.

       51.      As fiduciaries to the Plan as described above, it was the MS Defendants’ duty to

ensure that any transactions between the Plan and MS Capital were fair and reasonable, for the

exclusive benefit of the Plan’s participants and beneficiaries, and that the Plan would receive no

less than fair market value for the stock.

       52.100.           The price of about $187 per shareApproving the Below FMV Sale Price

was inconsistent with GreatBanc and MS Fiduciaries’ duties. The Below FMV Sale Price for MS

Capital stock was below fair market value based upon what an unrelated party would pay in an

arm’s length negotiated transaction as measured by comparison to sales and valuation data on

other similarly situated companies in the same industry.

       101.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to rely on the

December 31, 2016, valuation report which was not prepared for purposes of a sale of MS

Capital stock from the ESOP. As an example, the December 31, 2016, valuation report included

a 15% discount for lack of marketability, which is inapplicable to a situation where a proposal

has been made to buy all the outstanding shares of MS Capital stock.

       102.     The December 31, 2016, valuation report stated “[t]he conclusion of value arrived

at herein is valid only for the stated purpose as of the date of the valuation.”

       103.     The December 31, 2016, valuation report also stated “[t]his report and the

conclusion of value arrived at herein are for the exclusive use of our client for the sole and

specific purpose as noted herein. They may not be used for any other purpose or by any other

party for any purpose.”




                                                  23
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 25 of 75 PageID #:404



       104.     The stated purpose of the December 31, 2016, valuation was not to value the MS

Capital stock held in the Plan for sale.

       105.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to rely on the

Early October Proposal and Early October Presentation.

       106.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not

independently investigate the information provided by Eilermann and Arri in the Early October

Proposal and Early October Presentation.

       107.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to agree on a sale

price with Eilermann and Arri in mere weeks, demonstrating a severe lack of due diligence.

       108.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to allow Eilermann

and Arri to push a timetable for purchase that did not allow proper due diligence to occur for the

benefit of the Plan’s participants and beneficiaries.

       109.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not engage in a

thorough level of due diligence prior to arriving at a sale price.

       110.     De Craene of GreatBanc in a published article wrote “[a] thorough due diligence

review includes a review and discussion of the year-end financial statements, the projected

financial statements, the overall industry, the competitors, the suppliers, the customers, key

personnel changes, management succession, new product or service offerings, the backlog, the

pipeline, litigation, and any other relevant items.”

       111.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not document in

writing the negotiation process.

       112.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties not to obtain an

updated valuation report from an independent and qualified valuation expert.




                                                 24
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 26 of 75 PageID #:405



       113.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to agree on a sale

price without first obtaining an updated valuation report from an independent and qualified

valuation expert.

       114.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to fail to consider

alternative purchasers of MS Capital stock including, but not limited to, publicly traded

competitors, privately held competitors, or other potential buyers such as private equity firms.

       115.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not hire an

independent investment banker that would act on behalf of the Plan to explore alternative

purchasers.

       116.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to not have

independent members of the board of directors of MS Capital appointed to operate in the best

interest of the Plan’s participants and beneficiaries given that the Plan was the largest

shareholder of MS Capital and had the largest ownership stake in MS Companies (as further

described below).

       117.     De Craene in a published article wrote: “A board of directors consisting solely of

insiders is also an area of concern for a trustee. Best practices dictate that an ESOP company has

at least one or two outside, independent board members. The implementation of outside board

members removes conflicts of interest that may otherwise exist. This adds a level of protection to

the decisions made by the board and protects the trustee in monitoring the board. In addition,

outside board members add a different perspective and bring different experiences to bear that

are often helpful in the boardroom.”




                                                25
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 27 of 75 PageID #:406



         118.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when projections called for increased revenues in 2017 and

beyond.

         119.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when the liquidation value of MS Capital had a higher per share

value.

         120.     It was inconsistent with GreatBanc and MS Fiduciaries’ duties to approve a

Below FMV Sale Price of $187 when Eilermann stated publicly in June 2017 that “[w]e

currently have 4,000 homesites under development in St. Louis and that’s the most we’ve ever

had at one time. The 2017–2018 outlook is positive which means the St. Louis region will

increasingly thrive while we continue to deliver homes in all price points.”

         121.     It was inconsistent with MS Fiduciaries’ duties to not remove GreatBanc as

trustee for its breaches of duty between the Early October Proposal and the sale of MS Capital

stock as the Below FMV Sale Price.

         122.     It was inconsistent with MS Fiduciaries’ duties to not remove the board of

directors of MS Capital.

         123.     It was inconsistent with MS Fiduciaries’ duties to not remove those fiduciaries to

the Planacting against the best interests of the Plan as described herein.

         124.     It was inconsistent with GreatBanc’s duties to not remove the MS Fiduciaries.

         125.     It was inconsistent with GreatBanc’s duties to not remove the board of directors

of MS Capital.

         126.     It was inconsistent with GreatBanc’s duties to not remove those fiduciaries acting

against the best interests of the Plan as described herein.




                                                  26
         4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 28 of 75 PageID #:407



       53.127.           GreatBanc and the MS Fiduciaries had a dual obligation to first properly

determine whether a sale of the MS Capital stock from the Plan was in the best interests of the

Plan’s participants and beneficiaries and second, assuming such a determination could be made,

to ensure that the Plan received fair market value for the MS Capital Stockstock to protect the

interests of the Plan’s participants and beneficiaries. The Plan’s fiduciaries They failed in both

respects.

       54.128.           Upon information and belief, theThe purpose of the 2017 ESOP

Transaction was instead to benefit corporate insiders of the MS Homes conglomerate, including

the fiduciaries, but not limited to the Plan, Eilermann, Arri, Schindlet, and Todt, by allowing

them to take control over MS Capital and thus the MS Homes conglomerate at the expense of the

Plan’s participants and beneficiaries. In furtherance of this scheme, the fiduciaries to the Plan

failed to investigate whether any other unrelated third party was interested in the purchase of MS

Capital stock at a higher price.

       55.129.           Defendants have never explained to the Plan participants and beneficiaries

the fiduciary process they engaged in to determine that selling the entirety of MS Capital stock

from the Plan was exclusively beneficial to the Plan’s participants and beneficiaries and thathow

the Defendants met the stringent requirements of ERISA’s fiduciary duty and prohibited

transaction rules in doing so.

       130.     Arri testified under oath that he and Eilermann controlled shares of MS Capital

outside the Plan, a statement inconsistent with statements made in Form 5500s, under penalty of

perjury, that the Plan was the sole shareholder of MS Capital stock.

       131.     Arri testified under oath that after MS Capital purchased MS Capital stock from

the Plan, he and Eilermann became sole the owners of MS Capital.




                                                 27
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 29 of 75 PageID #:408



        132.     Arri testified under oath that he and Eilermann sold a certain amount of MS

Capital stock to Schindler and Todt after the MS Capital stock was purchased from the Plan.

                               Account Balances of Inactive Participants

        133.     On October 31, 2017, Amendment Number One to the 2017 Plan Document was

executed by Arri. Amendment Number One purports to provide that a former participant’s

“ESOP Account” and “Matching Contribution Account” (as defined in the 2017 Plan document)

may be converted into cash after the former participant terminated employment with MS Capital.

        134.     On October 31, 2017, a promissory note was executed between the Plan and MS

Capital for $1,516,017.90 and this amount was later deposited into the Plan.

        135.     Arri has filed a declaration under penalty of perjury alleging that this loan was for

the purpose of converting the shares to cash held in the Plan accounts of inactive participants,

including Godfrey and Sheldon.

        136.     An Account Statement for the Plan shows that the loan proceeds were received on

November 1, 2017. An Account Statement for the Plan shows that the liability for the loan note

was entered as of November 1, 2017.

        137.     An Account Statement for the Plan shows that GreatBanc purchased

$1,516,017.90 in a Goldman Sachs money market fund on November 1, 2017.

        138.     The same Account Statement does not show the MS Capital shares held by

inactive participants being liquidated for cash on November 1, 2017, nor any other day

thereafter.

        139.     The same Account Statement instead shows that on November 30, 2017,

8,107.0476 shares of MS Capital were transferred to MS Capital in satisfaction of the

$1,516,017.90 loan at a share price of $187.




                                                  28
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 30 of 75 PageID #:409



       140.     The same Account Statement also shows that on November 30, 2017, the trust

recognized the difference between the loan payment price of $1,516,017.90 and, upon

information and belief, the book value of the 8,107.0476 shares at $987,438.40, demonstrating

the shares remained in the accounts of the inactive ESOP participants, including Godfrey and

Sheldon, until November 30, 2017, the same day the shares were sold to MS Capital for active

participants.

       141.     Arri declared under penalty of perjury on February 5, 2019 that “[b]ased upon my

review of relevant ESOP records and conversations with GreatBanc, neither Mr. Godfrey nor

Mr. Sheldon held any shares of [MS Capital Stock] in their respective ESOP accounts after

[November 1, 2017].” Arri produced no records demonstrating this statement to be true, either

voluntarily as part of the limited discovery allowed by the Court nor under Court order as a result

of Godfrey and Sheldon’s Motion to Compel. In fact, during his deposition, Arri admitted

Participant Valuation Summaries dated December 11, 2017, regarding Godfrey’s and Sheldon’s

Plan accounts did not show any investment other than an investment in MS Capital stock and

that the statements also did not show the date upon which their MS Capital stock was sold. Upon

information and belief, Participant Valuation Summaries dated December 11, 2017 for all other

active and inactive participants will show the same as Godfrey’s and Sheldon’s.

       142.       De Craene declared under penalty of perjury on February 5, 2019, that

“GreatBanc records indicate that neither Mr. Godfrey nor Mr. Sheldon held any shares of [MS

Capital stock] in their ESOP accounts after November 1, 2017.” GreatBanc produced no records

demonstrating this statement to be true, either voluntarily as part of the limited discovery

allowed by the Court nor under Court order as a result of Godfrey and Sheldon’s Motion to

Compel.




                                                29
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 31 of 75 PageID #:410



       143.     Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that the Administrator for the

Plan determined the total amount of cash and liquid assets held within the Plan that should be

retained for the purposes of funding current and future benefit distributions, implementing

Participants’ current and future diversification elections, paying legitimate expenses of Plan

administration, and satisfying any other reasonable and proper obligations of the Plan.

       144.     Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that the Administrator

determined that in 2017 the amount of cash and liquid assets held within the Plan exceeds the

amount reasonably necessary to satisfy the obligations described in paragraph 143 of this First

Amended Complaint.

       145.     Inconsistent with Amendment Number One to the 2017 Plan Document, no

documents were produced to Godfrey and Sheldon demonstrating that if a conversion had been

successfully done, then the cash transferred to the inactive participants was allocated to

Company Stock Proceeds Accounts established on their behalf.

       146.     The decision to convert at $187 was done after the Below FMV Sale Price was

agreed to on October 23, 2017.

       147.     Arri testified under oath that Amendment Number One to the 2017 Plan

Document was not conceived until after the Early October Proposal.

       148.     Arri testified under oath that he was acting as an administrator on behalf of MS

Capital, the plan administrator, and thus Arri was acting as a fiduciary to the Plan under ERISA.




                                               30
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 32 of 75 PageID #:411



       149.     ERISA, the 2017 Plan Document, and the ESOP Trust required documentation of

any conversion that could have been performed under Amendment Number One to the 2017 Plan

Document.

       150.     Upon information and belief, the Summary of Material Modifications describing

Amendment Number One to the 2017 Plan Document was never sent to Plan participants.

       151.     The Plan’s 2017 Form 5500 makes no mention of inactive Plan participants

having their shares allegedly converted on November 1, 2017.

       152.     Godfrey and Sheldon received a letter signed by Eilermann and dated December

18, 2017, stating:

                As a former participant who still has an account under the McBride & Son
                Employee Stock Ownership (“ESOP”), you are being notified of some recent
                changes to the ESOP. McBride & Son Capital, Inc. (“Company”), which sponsors
                the ESOP, has recapitalized its corporate structure. As part of this recapitalization
                process, the Company, with the prior approval of the ESOP trustee, GreatBanc
                Trust Company, purchased all of the Company stock held in your Company stock
                account and any Company stock held in your matching contribution account.

       153.     Amendment Number One to the 2017 Plan Document required that that any cash

used to convert the MS Capital stock of inactive participants must come from the excess cash or

other liquid assets already credited to and held in the ESOP Cash Accounts of Participants who

are actively employed by MS Capital.

       154.     The 2017 Plan Document in Article 2.19 defines the Employer Contribution

Account to include ESOP Cash Accounts.

       155.     The Plan’s 2017 Form 5500 only shows $117,432 in employer contributions.

       156.     Amendment Number One to the 2017 Plan Document does not provide authority

to borrow cash to convert the MS Capital stock of inactive participants.

  The Siphoning of Value of Plan Assets by Corporate Insiders at the Expense of the Plan




                                                 31
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 33 of 75 PageID #:412



       157.     Any payment of excessive compensation and perquisites or the transfer of equity

or ownership of a subsidiary held by either MS Capital or MS Enterprises would adversely

impact MS Capital’s or MS Enterprise’s equity value and therefore the value of Plan assets.

       158.     As noted above, the 2017 ESOP Transaction was the final chapter in a secret and

concerted year’s long campaign to take the value of the assets held by the ESOP away from the

Plan participant and beneficiaries and instead give it to corporate insiders including, but not

limited to, Eilermann, Arri, Schindler, and Todt.

       159.     The 2013 Form 5500 for the Plan, filed on October 10, 2014, with the DOL by

Templeton as the delegated plan administrator by MS Management (the named fiduciary and

plan administrator before December 31, 2013), states “On January 8, 2010, the shares held by

McBride & Son Enterprises Inc. were transferred to McBride & Son Companies, Inc., resulting

in the ESOP being the sole shareholder of McBride & Son Companies, Inc. All shares were

allocated to eligible participants’ accounts as of December 31, 2010.”

       160.     The 2014 Form 5500 for the Plan, filed on October 12, 2015 with the DOL by

Templeton as the delegated plan administrator by MS Capital (the named fiduciary and plan

administrator after January 1, 2014), states “On January 8, 2010, the shares held by McBride &

Son Enterprises Inc. were transferred to McBride & Son Capital, Inc., resulting in the ESOP

being the sole shareholder of McBride & Son Capital, Inc. All shares were allocated to eligible

participants’ accounts as of December 31, 2010.” This statement in the 2014 Form 5500 is

inconsistent with the Delaware Secretary of State’s website which states that MS Capital was not

incorporated until December 31, 2013. The statement found in the 2014 Form 5500 is repeated in

the 2015 Form 5500, the 2016 Form 5500, and the 2017 Form 5500, all filed with the DOL.




                                                32
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 34 of 75 PageID #:413



There is no mention at all of a January 8, 2010 transaction in the 2010 Form 5500, the 2011

Form 5500, and the 2012 Form 5500.

       161.     The 2013 Form 5500 for the Plan, filed on October 10, 2014 with the DOL by

Templeton as the delegated plan administrator by MS Management (the named fiduciary and

plan administrator before December 31, 2013), states “McBride & Son Companies, Inc. executed

a conversion to a limited liability company on December 31, 2013…On January 1, 2014, the

units of McBride & Son Companies, LLC were transferred to McBride & Son Capital, Inc.,

resulting in the ESOP being the sole shareholder of McBride and Son Capital, Inc.” The same

statement also appears in the 2014 Form 5500, the 2015 Form 5500, the 2016 Form 5500, and

the 2017 Form 5500.

       162.     Amendment Number Two to the 2013 Plan Document simply describes changes

in later 2013/early 2014 as a “corporate reorganization.”

       163.     However, a very different explanation for these changes appears in the December

31, 2016 valuation report, which states:

                On December 31, 2013, the Company [McBride & Son Companies, Inc.] filed a
                Certificate of Conversion with the Missouri Secretary of State, thereby (i)
                effecting a conversion of the Company from a corporation to a limited liability
                company and (ii) changing the Company’s name from McBride & Son
                Companies, Inc. to McBride & Son Companies, LLC. Similar conversions were
                implemented for two of the Company’s wholly-owned subsidiaries, McBride &
                Son Properties, Inc. (now known as McBride & Son Properties, LLC) and
                McBride & Son Enterprises, Inc. (now known as McBride & Son Enterprises,
                LLC). In conjunction with the conversion of the Company to a limited liability
                company, all of the Company’s outstanding shares of common stock were
                converted to Class A limited liability company units, and were issued to a new
                corporation, McBride & Son Capital, Inc. In exchange, all of the outstanding
                common stock of McBride & Son Capital, Inc. was issued to the ESOP.
                Consequently, since December 31, 2013, the ESOP has owned all the outstanding
                shares of common stock of McBride & Son Capital, Inc. [], which in turn owned
                all of the outstanding Class A units of McBride & Son Companies, LLC [].




                                                33
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 35 of 75 PageID #:414



                At December 31, 2016, [McBride & Son Companies, LLC] had three classes of
                membership units outstanding. Class A units having voting rights and certain
                preferential rights to distributions based upon ESOP repurchase liabilities payable
                by the Class unit holder. Class B units have voting rights and certain preferential
                rights to distributions based upon income tax liabilities payable by the Class B
                unit holders with respect to their proportionate shares of [McBride & Son
                Companies, LLC’s] income. Class C units do not have voting rights. Both Class B
                units and Class C units have certain preferential rights to distributions based upon
                income tax liabilities payable by the Class B and Class C unit holders with respect
                to their proportionate shares of [McBride & Son Companies, LLC] income.

                …

                At December 31, 2016, [McBride & Son Capital, Inc.] owned 57.24% of the total
                Class A, B, and C outstanding units of [McBride & Son Companies, LLC].

       164.     Plaintiffs are not in possession of information describing the specific ownership

of MS Companies’ Class B and Class C units from the time period of December 31, 2013

through the date the shares of MS Capital stock were sold from the Plan.

       165.     The December 31, 2016 valuation report further states that in 2015 there was a

$6,703,949 cost associated with the conversion of phantom stock into true equity.

       166.     The Early October Presentation states that as of August 2017, the Plan owned

56.2% of MS Companies (down from the 57.24% reported in the December 31, 2016 valuation

report), Eilermann owned 25.6% of MS Companies, Arri owned 10.5% of MS Companies,

Schindler owned 5.0% of MS Companies, and Todt owned 2.7% of MS Companies. It also states

that the purpose of the late 2013/early 2014 reorganization was to incentivize management.

       167.     Corporate     insiders   paid   themselves   excessive   compensation,     deferred

compensation, and perquisites which resulted in the reduced value of the stock held by the Plan.

       168.     Upon information and belief and as noted in the Early October Presentation, the

2012 audited financials for MS Companies will show that approximately $5,993,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2012 Form 5500 for the




                                                 34
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 36 of 75 PageID #:415



Plan only shows $655,446 in employer contributions (assuming such contributions are captured

in that category of expense). Additionally, approximately $2,806,000 was incurred on what is

described as Deferred Compensation.

       169.     Upon information and belief and as noted in the Early October Presentation, the

2013 audited financials for MS Companies will show that approximately $6,734,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2013 Form 5500 for the

Plan only shows $8,455 in employer contributions (assuming such contributions are captured in

that category of expense). Additionally, approximately $2,715,000 was incurred on what is

described as Deferred Compensation.

       170.     Upon information and belief and as noted in the Early October Presentation, the

2014 audited financials for MS Companies will show that approximately $14,190,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2014 Form 5500 for the

Plan only shows $1,874,595 in employer contributions (assuming such contributions are

captured in that category of expense). Additionally, approximately $2,759,000 was incurred on

what is described as Deferred Compensation.

       171.     Upon information and belief and as noted in the Early October Presentation, the

2015 audited financials for MS Companies will show that approximately $5,499,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2015 Form 5500 for the

Plan only shows $1,513,318 in employer contributions (assuming such contributions are

captured in that category of expense).

       172.     Upon information and belief and as noted in the Early October Presentation, the

2016 audited financials for MS Companies will show that approximately $9,362,000 was

incurred on what is described as ESOP/Incentive Compensation, yet the 2016 Form 5500 for the




                                               35
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 37 of 75 PageID #:416



Plan only shows $1,218,183 in employer contributions (assuming such contributions are

captured in that category of expense).

       173.     The December 31, 2016 valuation report recognized that the value of the MS

Capital stock by the ESOP was limited due to reduced earnings that would not change

significantly due to “excessive owner’s compensation and other perquisites.”

       174.     It would have been obvious to a competent and independent board of directors of

MS Capital that the value of the Plan’s investment in MS Capital was being depleted and stolen

at the expense of the Plan’s participants and beneficiaries.

       175.     It would have been obvious to a prudent trustee that the value of the Plan’s

investment in MS Capital was being depleted and stolen at the expense of the Plan’s participants

and beneficiaries.

       176.     It would have been obvious to prudent and unconflicted fiduciaries that the value

of the Plan’s investment in MS Capital was being depleted and stolen at the expense of the

Plan’s participants and beneficiaries.

       177.     The GreatBanc and MS Fiduciaries failed to protect the Plan from the resulting

reduction in value of the stock held by the Plan.

       178.     The conflicted board of directors of MS Capital failed to protect the Plan from the

resulting reduction in value of the stock held by the Plan.

       179.     GreatBanc and MS Fiduciaries failed to protect the Plan by having independent

members appointed to the board of directors of MS Capital and McBride & Son Companies, Inc.,

and MS Enterprises.




                                                 36
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 38 of 75 PageID #:417



       180.     GreatBanc and MS Fiduciaries failed to protect the Plan by having independent

officers appointed to MS Capital, McBride & Son Companies, Inc., MS Companies, and MS

Enterprises.

       181.     GreatBanc and MS Fiduciaries failed to protect the Plan by having prudent and

loyal fiduciaries appointed.

       182.     GreatBanc and MS Fiduciaries failed to file suit in their capacity representing the

Plan’s shareholder rights in MS Capital, McBride & Son Companies, Inc., MS Companies, and

McBride & Son Enterprises, Inc. A prudent and loyal fiduciary to the Plan in similar

circumstances would have brought one or more derivative actions against the board of directors

of MS Capital, McBride & Son Companies, Inc., and MS Enterprises and the officers and/or

management of MS Capital, McBride & Son Companies, Inc., MS Companies, and MS

Enterprises to remedy the failures as outlined above and would not have concluded that such

derivative actions were likely to harm MS Capital, McBride & Son Companies, Inc., MS

Companies, MS Enterprises, and the Plan. Such derivative actions would have been successful,

as demonstrated by the allegations herein. Such derivative actions would have recovered the

substantial losses to the Plans caused by the allegations described above.

       183.     Upon information and belief, Plan participants and beneficiaries were never

informed of the true reason for the corporate reorganization in late 2013/early 2014, namely, to

create a vehicle for the transfer of value of the assets held by MS Capital from the Plan to

Eilermann, Arri, Schindler, and Todt that resulted in the reduced share price of MS Capital.

       184.     Upon information and belief, Plan participants and beneficiaries were never

informed that Eilermann, Arri, Schindler, and Todt were owners of Class B and/or C units of MS




                                                37
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 39 of 75 PageID #:418



Companies, thus diluting the value of the Class A units of MS Companies held by MS Capital,

thus resulting in the diminished value of the MS Capital stock held by the Plan.

        185.     Upon information and belief, Plan participants and beneficiaries were never

informed that insiders were paying themselves excessive compensation and perquisites.

        186.     Upon information and belief, Plan participants and beneficiaries were never

informed that the December 31, 2016, valuation report stated excessive owner’s compensation

and other perquisites were being paid to insiders.

        187.     Upon information and belief, Plan participants and beneficiaries were never

informed of the excessive ESOP/Employer Incentives and Deferred Compensation being paid to

insiders.

                               Failure to Remove GreatBanc as Trustee

        188.     GreatBanc has been sued numerous times in federal court by plan participants and

the DOL over its failures as an ESOP trustee.

        189.     The DOL has instituted a number of lawsuits against GreatBanc, at least as far

back as 2006 in Chao v. Hagemeyer North America, Inc., No. 06-cv-01173 (D.S.C.), alleging

that GreatBanc breached its fiduciary duties or otherwise violated ERISA in connection with

transactions involving employee stock ownership plans owning privately held or closely held

employer stock.

        190.     In 2012, the DOL filed litigation against GreatBanc concerning its role in the

purchase of Sierra Aluminum Company stock by the Sierra Aluminum Company Employee

Stock Ownership Plan, entitled Perez v. GreatBanc Trust Company, No. 5:12-cv-01648-R-DTB

(C.D. Cal.). In the lawsuit, the DOL alleged that GreatBanc (a) failed to adequately inquire into

an appraisal that presented unrealistic and aggressively optimistic projections of Sierra




                                                38
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 40 of 75 PageID #:419



Aluminum's future earnings and profitability; (b) failed to investigate the credibility of the

assumptions, factual bases and adjustments to financial statements that went into the appraisal;

and (c) asked for a revised valuation opinion in order to reconcile the ESOP's higher purchase

price with the lower fair market value of the company stock.

       191.      In a settlement agreement filed June 6, 2014 in Perez v. GreatBanc Trust

Company, No. 5:12-cv-01648-R-DTB (C.D. Cal.) (Dkt No. 166-1), GreatBanc agreed to pay

over $4.7 million to the Sierra ESOP plus $477,273 in fines to the DOL. Most significantly, and

as many in the ESOP “industry” have noted, as part of the settlement agreement, GreatBanc was

required to implement very specific policies and procedures whenever it serves as a trustee or

other fiduciary of an ESOP in connection with transactions in which the ESOP is purchasing or

selling, is contemplating purchasing or selling, or receives an offer to purchase or sell employer

securities that are not publicly traded.

       192.      As then U.S. Secretary of Labor Thomas E. Perez observed in the DOL press

release announcing the settlement, the “more important[]” part of the settlement was to ensure

“safeguards will be put in place to protect ESOPs involved in any future GreatBanc

transactions."

       193.      Attachment A to the Settlement in Perez v. GreatBanc Trust Co., entitled

“AGREEMENT            CONCERNING           FIDUCIARY    ENGAGEMENTS           AND        PROCESS

REQUIREMENTS FOR EMPLOYER STOCK TRANSACTIONS” consists of a 10-page set of

very detailed and highly proscriptive policies that GreatBanc is required to implement whenever

it serves as a trustee of an ESOP and is considering the purchase or sale of employer securities

that are not publicly traded. These policies and procedures are summarized as follows:

       a. Selection and Use of Valuation Advisor.




                                                39
       4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 41 of 75 PageID #:420



             i. GreatBanc is required to hire a qualified valuation advisor, investigate the

             advisor's qualifications, and prudently determine that it can rely on the advisor

             before entering into the transaction.

             ii. GreatBanc cannot use an advisor for a transaction which has previously

             performed work for the ESOP sponsor (distinguished from the ESOP), any

             counterparty to the ESOP involved in the transaction, or any other entity that is

             structuring the transaction (such as an investment bank).

             iii. GreatBanc is prohibited from using an advisor that has a familial or corporate

             relationship to itself and other transaction parties.

             iv. In selecting an advisor for a transaction involving the purchase or sale of

             employer securities, GreatBanc has to prepare a written analysis addressing

             specified topics such as the reason for selecting the particular advisor.

             v. GreatBanc has to oversee the valuation process and make sure the advisor

             documents certain required items; if the advisor does not do so, GreatBanc then

             has to prepare supplemental documentation addressing a number of matters

             relating to the analysis.

    b. Financial Statements.

             i. GreatBanc must request that the company provide GreatBanc and its valuation

             advisor with audited unqualified financial statements prepared by a CPA for the

             preceding five fiscal years, unless financial statements extending back five years

             are unavailable.




                                               40
    4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 42 of 75 PageID #:421



             ii. In the absence of such audited financial statements, GreatBanc is required to

             take certain steps before proceeding with the transaction, including additional

             documentation of why it has chosen to proceed.

    c. Fiduciary Review Process.

             i. GreatBanc must follow a specified process and document the valuation analysis

             that includes (a) determine the prudence of relying on the financial statements, (b)

             critically assess the reasonableness of any projections, and (c) document the basis

             for its conclusion that the information provided was current, complete and

             accurate.

             ii. GreatBanc must document its analysis of the valuation report in writing by

             assessing 16 specific items.

             iii. GreatBanc must document that its personnel have (a) read and understand the

             report, (b) identify and question the reports assumptions, (c) make reasonable

             inquiry about whether the information is consistent with information in the

             GreatBanc’s possession, (d) analyze whether the report’s conclusions are

             consistent with the data and analysis, and (e) analyze whether the report is

             internally consistent.

             iv. If the valuation report does not meet these criteria, then GreatBanc must not

             proceed with the transaction.

    d. Fair Market Value.

             GreatBanc specifically agreed that it would not cause an ESOP to purchase

             employer securities for more than their fair market value or sell employer

             securities for less than their fair market value.




                                               41
    4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 43 of 75 PageID #:422



       194.     Given the publicity of the GreatBanc-DOL Settlement Agreement at least within

the ESOP community, the MS Fiduciaries should have known about this Settlement. In addition,

GreatBanc would have had a fiduciary duty as the trustee to provide this information, if not the

settlement agreement itself, to the MS Fiduciaries.

                   ERISA’s Fiduciary Standards and Prohibited Transactions

       56.195.           ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, that:

                [A] fiduciary shall discharge his duties with respect to a plan solely in the interest
                of the participants and beneficiaries and –

                (A) for the exclusive purpose of

                         (i) providing benefits to participants and their beneficiaries; and

                         (ii) defraying reasonable expenses of administering the plan; [and]

                (B) with the care, skill, prudence, and diligence under the circumstances then
                prevailing that a prudent man acting in a like capacity and familiar with such
                matters would use in the conduct of an enterprise of like character and with like
                aims.;


                …

                (D) in accordance with the documents and instruments governing the plan insofar
                as such documents and instruments are consistent with the provisions of this
                subchapter and subchapter III.

       196.     The fiduciary duties under 29 U.S.C. § 1104(a)(1)(A) and (B) are referred to as

the duties of loyalty, exclusive purpose, and prudence and are the “highest known to the law.”

Donovan v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982). They entail, among other things:

       (a) A duty to conduct an independent, intensive and thorough investigation into, and

           continually monitor, matters as to which the fiduciaries have decision-making

           authority;




                                                   42
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 44 of 75 PageID #:423



       (b) A duty to make good faith, reasoned and objectively reasonable analyses and

           decisions concerning matters as to which the fiduciaries have decision-making

           authority;

       (c) A duty to administer and manage a plan with an “eye single” to the interests of the

           participants and beneficiaries, regardless of the interests of the fiduciaries themselves

           or the plan sponsor;

       (d) These duties are applicable, among other instances, where fiduciaries exercise stock

           voting rights;

       (e) These duties also apply, among other instances, where fiduciaries decide whether or

           not to bring one or more derivative actions to remedy corporate action or inaction

           giving rise to such a claim; and

       (f) A duty to disclose and inform, which encompasses: (1) a negative duty not to

           misinform; (2) an affirmative duty to inform when the fiduciary knows or should

           know that silence might be harmful; and (3) a duty to convey complete and accurate

           information material to the circumstances of participants and beneficiaries.

       57.197.           Under 29 U.S.C. § 1103(c)(1), with certain exceptions not relevant here,

the assets of a plan shall never inure to the benefit of any employer and shall be held for the

exclusive purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan.

       58.198.           To satisfy 29 U.S.C. § 1104 “when facilitating a transaction involving the

sale of plan assets, the fiduciary must conduct an ‘adequate inquiry into the proper valuation of

shares.’” Hurtado v. Rainbow Disposal Co., 2018 WL 3372752, at *6 (C.D. Cal. July 9, 2018)




                                                 43
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 45 of 75 PageID #:424



(in which similar claims have been made against GreatBanc as trustee as in this First Amended

Complaint) (citing Allen v. GreatBanc Tr. Co., 835 F.3d 670, 678–79 (7th Cir. 2016)).

        59.199.           ERISA also imposes explicit co-fiduciary duties on plan fiduciaries. 29

U.S.C. § 1105(a) provides a cause of action against a fiduciary for knowingly participating in a

breach by another fiduciary and knowingly failing to cure any breach of duty. The statute states,

in relevant part, that:

                 In addition to any liability which he may have under any other provision of this
                 part, a fiduciary with respect to a plan shall be liable for a breach of fiduciary
                 responsibility of another fiduciary with respect to the same plan in the following
                 circumstances:

                 (1) if he participants knowingly in, or knowingly undertakes to conceal, an act or
                 omission of such other fiduciary, knowing such act or omission is a breach; or

                 (2) if, by his failure to comply with section 404(a)(1) in the administration of his
                 specific responsibilities which give risk to his status as a fiduciary, he has enabled
                 such other fiduciary to commit a breach; or

                 (3) if he has knowledge of a breach by such other fiduciary, unless he makes
                 reasonable efforts under the circumstances to remedy the breach.

        60.200.           The general duties of loyalty and prudence imposed by 29 U.S.C. § 1104

are supplemented by a detailed list of transactions that are expressly prohibited by 29 U.S.C. §

1106, and are considered “per se” violations because they entail a high potential for abuse.

Section 1106(a)(1) states, in pertinent part, that:

        [A] fiduciary with respect to a plan shall not cause the plan to engage in a
        transaction, if he knows or should know that such transaction constitutes a
        direct or indirect –

                 (A) sale or exchange, or leasing, of any property between the plan and a
                 party in interest;

                 (B) lending of money or other extension of credit between the plan and a party in
                 interest;




                                                  44
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 46 of 75 PageID #:425



                 (C) furnishing of goods, services, or facilities between the plan and party in
                 interest;

                 (D) transfer to, or use by or for the benefit of a party in interest, of any
                 assets of the plan…

Section 1106(b) provides, in pertinent part, that:

        [A] fiduciary with respect to the plan shall not –

                 (1) deal with the assets of the plan in his own interest or for his own
                 account,

                 (2) in his individual or in any other capacity act in a transaction involving the plan
                 on behalf of a party (or represent a party) whose interests are adverse to the
                 interest of the plan or the interest of its participants or beneficiaries, or

                 (3) receive any consideration for his own personal account from any party dealing
                 with such plan in connection with a transaction involving the assets of the plan.

        61.201.           ERISA’s fiduciary duty and prohibited transaction provisions prohibit

fiduciaries, such as the Defendants here, from causing plans to engage in transactions with

fiduciaries and parties in interest that result in benefits to the fiduciaries and parties in interest at

the expense of the plan and its participants and beneficiaries.

        62.202.           29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action

for appropriate relief under 29 U.S.C. § 1109. Section 1109(a) provides in relevant part:

        Any person who is a fiduciary with respect to a plan who breaches any of the
        responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter shall
        be personally liable to make good to such plan any losses to the plan resulting from each
        such breach, and to restore to such plan any profits of such fiduciary which have been
        made through use of assets of the plan by the fiduciary, and shall be subject to such other
        equitable or remedial relief as the court may deem appropriate, including removal of such
        fiduciary.

        63.203.           29 U.S.C. § 1132(a)(3) provides a cause of action against a non-fiduciary

“party in interest” who knowingly participates in prohibited transactions or knowingly receives




                                                    45
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 47 of 75 PageID #:426



payments made in breach of a fiduciary’s duty, and authorizes “appropriate equitable relief” such

as restitution or disgorgement to recover ill-gotten proceeds from the non-fiduciary.

       204.     Non-fiduciaries, acting with actual or constructive knowledge, may be held liable

under ERISA in two ways: (1) as parties in interest, for participating in a 29 U.S.C. § 1106

prohibited transaction, and (2) as non-fiduciaries, for participating in a transaction that violates

ERISA. 29 U.S.C. § 1132(a)(3); Harris Trust & Savings Bank v. Salomon Smith Barney, Inc.,

530 U.S. 238 (2000).




                                      CLAIMS FOR RELIEF
                                              COUNT I

               Causing and Engaging in Prohibited Transactions Forbidden by
                29 U.S.C. §§ 1106(a)–(b) for the 20152017 ESOP Transaction
                   Against GreatBanc and the MS DefendantsFiduciaries


       65.205.           Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       66.      29 U.S.C. § 1106(a)(1)(A) prohibits a plan fiduciary, here GreatBanc and the MS

Defendants, from causing a plan, here the Plan, to engage in a sale or exchange of any property,

here MS Capital stock, with a party in interest, here MS Capital, as took place in the 2015 ESOP

Transaction.

       67.      29 U.S.C. § 1106(a)(1)(D) prohibits GreatBanc Trust and the MS Defendants

from causing the Plan to engage in a transaction that constitutes a direct or indirect transfer to, or

use by or for the benefit of, a party in interest, here MS Capital and certain corporate insiders of

the MS Homes conglomerate including the MS Defendants, who were parties in interest by




                                                  46
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 48 of 75 PageID #:427



virtue of their roles as fiduciaries, officers, directors, and/or employees, of any assets of the Plan,

as took place in and after the 2015 ESOP Transaction with the purchase of MS Capital stock by

MS Capital.

       68.      The stock transactions between the Plan and the parties in interest were authorized

by GreatBanc in its capacity as Trustee for the Plan and the MS Defendants in their capacity as

fiduciaries to the Plan.

       69.      GreatBanc and the MS Defendants caused the Plan to engage in prohibited

transactions in violation of 29 U.S.C. § 1106(a) in the 2015 ESOP Transaction.

       70.      29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary shall not “deal with

the assets of the plan in his own interest or for his own account”, “act in any transaction

involving the plan on behalf of a party (or represent a party) whose interests are adverse to the

interests of the plan or the interests of its participants,” or “receive any consideration for his own

personal account from any party dealing with such plan in connection with a transaction

involving the assets of the plan.”

       71.      The MS Defendants dealt with the assets of the Plan in their own interest and on

their own account when they caused the Plan to sell MS Capital stock in the 2015 ESOP

Transaction. As described above, the true purpose of selling the stock at a price below fair

market value was to benefit MS Homes corporate insiders including MS Defendants. This was in

violation of 29 U.S.C. § 1106(b)(1).

       72.      GreatBanc and the MS Defendants acted on behalf of MS Capital and corporate

insiders including the MS Defendants in connection with the 2015 ESOP Transaction by causing

the Plan to sell MS Capital stock to MS Capital at a price below fair market value. This greatly

benefited MS Capital and the MS Homes insiders including the MS Defendants to the substantial




                                                  47
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 49 of 75 PageID #:428



detriment of the Plan, even though GreatBanc and the MS Defendants were required to serve the

interests of the Plan in connection with any such transaction. This was in violation of 29 U.S.C. §

1106(b)(2).

       73.      GreatBanc received compensation from the Plan and/or MS Capital as Trustee for

the Plan in the 2015 ESOP Transaction, in the form of trustee fees, in violation of 29 U.S.C. §

1106(b)(3).

       74.      GreatBanc and the MS Defendants caused and engaged in prohibited transactions

in violation of 29 U.S.C. § 1106(b) in the 2015 ESOP Transaction.

       75.1.    Fiduciaries (collectively hereafter “Count I Defendants”),29 U.S.C. § 1109,

provides, inter alia, that any person who is a fiduciary with respect to a plan and who breaches

any of the responsibilities, obligations, or duties imposed on fiduciaries by Title I of ERISA shall

be personally liable to make good to the plan any losses to the plan resulting from each such

breach and to restore to the plan any profits which have been made through use of assets of the

plan, and additionally is subject to such other equitable or remedial relief as the court may deem

appropriate, including removal of the fiduciary.

       76.      Each Defendant named in Count I is personally liable, and the Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3) to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       77.      Each Defendant named in Count I is personally liable, and the Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3) to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.




                                                 48
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 50 of 75 PageID #:429



         78.      Each Defendant named in Count I also knowingly participated in the breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

a breach by failing to lawfully discharge their own fiduciary duties, and knew of the breach by

the other Defendants and failed to make any reasonable effort under the circumstances to remedy

the breach, and thus each Defendant named in Count I is liable for the losses caused by the

breach of their co-fiduciary under 29 U.S.C. § 1105(a).

         79.      GreatBanc and the MS Defendants have caused losses to the Plan and have

profited for themselves by the prohibited transactions in an amount to be proved specifically at

trial.

         80.1.    The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                              COUNT II

                 Violation of 29 U.S.C. § 1104(a)(1) for the 2015 ESOP Transaction
                             Against GreatBanc and the MS Defendants

         84.1.    Plaintiffs incorporate the preceding paragraphs as though set forth herein.

         85.      29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA.

         86.      The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards and that the Plan receive no less than fair market value

for any assets sold.




                                                   49
         4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 51 of 75 PageID #:430



       87.      The duties of loyalty under 29 U.S.C. § 1104(a)(1)(A) and the duty of prudence

under 29 U.S.C. § 1104(a)(1)(B) require a fiduciary to undertake an appropriate investigation to

determination that the Plan and its participants receive adequate consideration for the assets of

the Plan and the participants’ accounts in the Plan.

       88.      Pursuant to 29 U.S.C. § 1002(18), adequate consideration for an asset for which

there is no generally recognized market means the fair market value of the asset determined in

good faith by the trustee or the named fiduciary pursuant to the terms of the plan and in

accordance with the Department of Labor regulations. In order for the trustee or other named

fiduciary to make a good faith determination of fair market value relying on an independent

appraiser consistent with its duties under 29 U.S.C. §§ 1104(a)(1)(A) and (B), a fiduciary

responsible for engaging in the good faith determination must investigate the expert’s

qualifications, provide the expert with complete and accurate information, and make certain that

reliance on the expert’s advice is reasonably justified under the circumstances.

       89.1.    GreatBanc and the MS Defendants breached their fiduciary duties under

29 U.S.C. §§ 1104(a)(1)(A), (B), and (D) when they caused the Plan to sell MS Capital stock to

MS Capita at a price below fair market value in the 2015 ESOP Transaction. This caused losses

to the Plan and GreatBanc and the MS Defendants profited by their violations of ERISA.

       90.1.    29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.




                                                50
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 52 of 75 PageID #:431



            91.      Each Defendant named in Count II is personally liable, and the Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

            92.      Each Defendant named in Count II is personally liable, and the Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.

            93.      Each Defendant named in Count II also knowingly participated in the breach of

the other Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge their own fiduciary duties, and knew of the

breach by the other Defendants and failed to make any reasonable effort under the circumstances

to remedy the breach, and thus each Defendant named in Count II is liable for the losses caused

by the breach of their co-fiduciary under 29 U.S.C. § 1105(a).

            94.1.    GreatBanc and the MS Defendants have caused losses to the Plan and have

profited for themselves by the breaches of fiduciary duty in an amount to be proved specifically

at trial.

            95.1.    The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                               COUNT III


                   Causing and Engaging in Prohibited Transactions Forbidden by
                       29 U.S.C. §§ 1106(a)–(b) for the 2017 ESOP Transaction
                               Against GreatBanc and the MS Defendants
            101.1. Plaintiffs incorporate the preceding paragraphs as though set forth herein.




                                                    51
            4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 53 of 75 PageID #:432



       102.206.          29 U.S.C. § 1106(a)(1)(A) prohibits a plan fiduciary, here GreatBanc and

the MS Defendants, from causing a plan, here the Plan, to engage in a sale or exchange of any

property, here MS Capital stock, with a party in interest, here MS Capital, as took place in the

2017 ESOP Transaction.

       103.207.          29 U.S.C. § 1106(a)(1)(D) prohibits GreatBanc Trust and the MSCount I

Defendants from causing the Plan to engage in a transaction that constitutes a direct or indirect

transfer of Plan assets to, or use by or for the benefit of, a party in interest, here MS Capital and

certain corporate insiders of the MS Homes conglomerate including the MS Defendants, but not

limited to, MS Fiducaries, Schindler, and Todt, who were parties in interest by virtue of their

roles as fiduciaries, officers, directors, and/or employees, of any assets of the Plandescribed

above, as took place in and after the 2017 ESOP Transaction with the purchase of MS Capital

stock by MS Capital.

       104.208.          The stock transactions between the Plan and the parties in interest were

authorized by GreatBanc in its capacity as Trustee for the Plan and the MSthe Count I

Defendants in their capacitycapacities as fiduciaries to the Plan.

       105.209.          GreatBanc and the MSThe Count I Defendants caused the Plan to engage

in prohibited transactions in violation of 29 U.S.C. § 1106(a) in the 2017 ESOP Transaction.

       106.210.          29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary shall not

“deal with the assets of the plan in his own interest or for his own account”, “act in any

transaction involving the plan on behalf of a party (or represent a party) whose interests are

adverse to the interests of the plan or the interests of its participants,” or “receive any

consideration for his own personal account from any party dealing with such plan in connection

with a transaction involving the assets of the plan.”




                                                 52
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 54 of 75 PageID #:433



       107.211.          The MS DefendantsFiduciaries dealt with the assets of the Plan in their

own interest and on their own account when they caused the Plan to sell MS Capital stock in the

2017 ESOP Transaction. to MS Capital, the named fiduciary of the Plan. As described above, the

true purpose of selling the stock at a price below fair market value was to benefit MS Homes

corporate insiders including the MS DefendantsFiduciaries. This was in violation of 29 U.S.C. §

1106(b)(1).

       108.212.          GreatBanc and the MSThe Count I Defendants acted on behalf of MS

Capital and corporate insiders including the MS DefendantsFiduciaries in connection with the

2017 ESOP Transaction by causing the Plan to sell MS Capital stock to MS Capital at a price

below fair market value. This greatly benefited MS Capital and the MS Homescorporate insiders

including the MS DefendantsFiduciaries, Schindler, and Todt to the substantial detriment of the

Plan, even though GreatBanc and the MSCount I Defendants were required to serve the interests

of the Plan in connection with any such transaction. This was in violation of 29 U.S.C.

§ 1106(b)(2).

       109.213.          GreatBanc received compensation from the Plan and/or MS Capital as

Trustee for the Plan in the 2017 ESOP Transaction, in the form of trustee fees, in violation of 29

U.S.C. § 1106(b)(3).

       110.214.          GreatBanc and the MSThe Count I Defendants caused and engaged in

prohibited transactions in violation of 29 U.S.C. § 1106(b) in the 2017 ESOP Transaction.

       111.215.          29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary

with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan

any losses to the plan resulting from each such breach and to restore to the plan any profits which




                                                 53
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 55 of 75 PageID #:434



have been made through use of assets of the plan, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate, including removal of the

fiduciary.

        112.216.          Each Defendant named inThe Count III is I Defendants are personally

liable, and the Count I Defendants are jointly and severally liable, under 29 U.S.C. §§ 1109(a),

1132(a)(2) and (a)(3) to make good to the Plan the losses to the Plan resulting from the

aforementioned breaches.

        113.217.          Each Defendant named inThe Count III isI Defendants are personally

liable, and the Count I Defendants are jointly and severally liable, under 29 U.S.C. §§ 1109(a),

1132(a)(2) and (a)(3) to restore to the Plan any profits made through the use of Plan assets or

through their control of the Plan, and isare subject to other equitable or remedial relief as

appropriate.

        114.218.          Each Count I Defendant named in Count III also knowingly participated in

the breach of the other Count I Defendants, knowing that such acts were a breach, enabled the

other Count I Defendants to commit a breach by failing to lawfully discharge their own fiduciary

duties, and knew of the breach by the other Count I Defendants and failed to make any

reasonable effort under the circumstances to remedy the breach, and thus each Count I Defendant

named in Count III is liable for the losses caused by the breach of their co-fiduciaryfiduciaries

under 29 U.S.C. § 1105(a).

        115.219.          GreatBanc and the MSThe Count I Defendants have caused losses to the

Plan and have profited for themselves by the prohibited transactions in an amount to be proved

specifically at trial.




                                                  54
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 56 of 75 PageID #:435



       116.220.          The losses suffered by the participants in the Plan and the profits to the

fiduciaries are coterminous with those of the Plan, and each Plaintiff’s individual loss is

proportional to the losses of fellow participants.

                                           COUNT IVII

Violation of 29 U.S.C. § 1104(a)(1) for the 2017 ESOP Transaction Against GreatBanc and
                                       the MS Defendants
       117.1. Plaintiffs incorporate the preceding paragraphs as though set forth herein.

29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties with respect to a
plan solely in the interest of the participants and beneficiaries and (A) for the exclusive purpose
  of (i) providing benefits to participants and their beneficiaries; and (ii) defraying reasonable
expenses of administration of the plan, (B) with “care, skill, prudence, and diligence” and (D) to
   act in accordance with the documents and instruments governing the plan insofar as those
               documents and instruments are consistent with ERISA. Fiduciaries

       221.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       118.     29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA.

       222.     29 U.S.C. § 1103(c)(1) requires, with certain exceptions not relevant here, the

assets of a plan shall never inure to the benefit of any employer and shall be held for the

exclusive purposes of providing benefits to participants in the plan and their beneficiaries and

defraying reasonable expenses of administering the plan.

       119.223.          The documents governing the Plan required that the Plan’s fiduciaries

comply with ERISA stringent fiduciary standards and, that the Plan receive no less than fair

market value for any assets sold. , and that Plan assets never benefit the Defendants.




                                                 55
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 57 of 75 PageID #:436



       224.     Fair market value means the price at which an asset would change hands between

a willing buyer and a willing seller when the former is not under any compulsion to buy and the

latter is not under any compulsion to sell, and both parties are able, as well as willing, to trade

and are well informed about the asset and the market for such asset.

       120.225.          The duties of loyalty under 29 U.S.C. § 1104(a)(1)(A) and the duty of

prudence under 29 U.S.C. § 1104(a)(1)(B) require a fiduciary to undertake an appropriate

investigation to determination that the Plan and its participants receive adequate consideration

for the assets of the Plan and the participants’ accounts in the Plan.

       121.226.          Pursuant to 29 U.S.C. § 1002(18), adequate consideration for an asset for

which there is no generally recognized market means the fair market value of the asset

determined in good faith by the trustee or the named fiduciary pursuant to the terms of the plan

and in accordance with the Department of Labor regulations. In order for the trustee or other

named fiduciary to make a good faith determination of fair market value relying on an

independent appraiser consistent with its duties under 29 U.S.C. §§ 1104(a)(1)(A) and (B), a

fiduciary responsible for engaging in the good faith determination must investigate the expert’s

qualifications, provide the expert with complete and accurate information, and make certain that

reliance on the expert’s advice is reasonably justified under the circumstances. A fiduciary must

arrive at a determination of fair market value by way of a prudent investigation of circumstances

prevailing at the time of the valuation, and the application of sound business principles of

evaluation.

       122.227.          GreatBanc and the MS Fiduciaries (hereafter collectively the “Count II

Defendants”) breached their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D)

when they did not make a good faith determination of value in the 2017 ESOP Transaction and




                                                 56
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 58 of 75 PageID #:437



caused the Plan to sell MS Capital stock to MS CapitaCapital at a price below fair market value

in the 2017 ESOP Transaction.. Count II Defendants further breached their fiduciary duties when

they failed to monitor and to remove fiduciaries, officers, managers, and officers to protect the

Plan. This caused losses to the Plan and GreatBanc and the MSCount II Defendants profited by

their violations of ERISA.

       228.     29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.

       229.     Each Count II Defendant is personally liable, and the Count II Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       230.     Each Count II Defendant is personally liable, and the Count II Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.

       231.     Each Count II Defendant also knowingly participated in the breach of other Count

II Defendants, knowing that such acts were a breach, enabled the other Count II Defendants to

commit a breach by failing to lawfully discharge their own fiduciary duties, and knew of the

breach by the other Count II Defendants and failed to make any reasonable effort under the




                                                 57
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 59 of 75 PageID #:438



circumstances to remedy the breach, and thus each Count II Defendant is liable for the losses

caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

        232.     The Count II Defendants have caused losses to the Plan and have profited for

themselves by the breaches of fiduciary duty in an amount to be proved specifically at trial.

        233.     The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                              COUNT III

    Knowing Participation in Breaches of Fiduciary Duties & Prohibited Transactions
  Pursuant to 29 U.S.C. § 1132(a)(3) for the 2017 ESOP Transaction, Against MS Capital,
                  MS Companies, Eilermann, Arri, Schindler, and Todt

        234.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

        235.     29 U.S.C. § 1132(a)(3) permits a plan participant to bring a civil action to obtain

appropriate equitable relief to enforce the provisions of Title I of ERISA or to enforce the terms

of a plan.

        236.     The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under 29 U.S.C.

§ 1132(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered

the transaction unlawful.” Harris Trust & Sav. Bank v. Soloman Smith Barney, Inc., 530 U.S.

238, 251 (2000).

        237.     As a result of the fiduciary breaches and prohibited transactions described in

Count I and Count II, Defendants MS Capital, MS Companies, Eilermann, Arri, Schindler, and

Todt (collectively hereafter “Count III Defendants”) received MS Capital stock and/or

consideration that otherwise would have been Plan assets to be used exclusively for the benefit

of the Plan participants and beneficiaries.




                                                  58
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 60 of 75 PageID #:439



        238.     The Count III Defendants were all parties in interest to the Plan under 29 U.S.C.

§ 1002(14) as described above.

        239.     The Count III Defendants knew (1) about the existence of the Plan, (2) about the

purchase of MS Capital stock in the 2017 ESOP Transaction, (3) that the Count I Defendants and

Count II Defendants were fiduciaries to the Plan, (4) that the 2017 ESOP Transaction was for

below fair market value, (5) that Count I Defendants engaged in transactions prohibited under

29 U.S.C. §§ 1106(a) and (b), (6) that Count II Defendants breached their fiduciary duties under

ERISA, and (7) that the true purpose of the 2017 ESOP Transaction was to benefit MS Home

corporate insiders.

        240.      Despite knowledge of these breaches and violations, the Count III Defendants

proceeded to knowingly participate in the breaches described in Count I and Count II.

        241.     The Count III Defendants have profited from the fiduciary breaches described in

Count I and Count II in an amount to be proven at trial, and upon information and belief, they

remain in possession of some or all of the MS Capital stock and consideration that belong to the

Plan.

        242.     By knowingly participating in these breaches and violations, the Count III

Defendants as parties in interest to the Plan are subject to appropriate equitable relief including

disgorgement of any profits, having a constructive trust placed on any proceeds received (or

which are traceable thereto), having the transactions rescinded, requiring all or part of the MS

Capital stock and consideration to be restored to the Plan, or to be subject to other appropriate

equitable relief.

                                            COUNT IV

   Violation of 29 U.S.C. § 1104(a)(1) for Allowing Siphoning of Value of Plan Assets by
 Corporate Insiders at the Expense of the Plan Against GreatBanc and the MS Fiduciaries




                                                59
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 61 of 75 PageID #:440



       243.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       244.     29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA. 29 U.S.C. §

1103(c)(1) requires, with certain exceptions not relevant here, the assets of a plan shall never

inure to the benefit of any employer and shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan.

       245.     The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards and that Plan assets never benefit the Defendants.

       246.     GreatBanc and the MS Fiduciaries (hereafter collectively the “Count IV

Defendants”) breached their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D)

when they failed to protect the Plan from the theft of value of Plan assets as described above,

including through the payment excessive compensation, perquisites, and a corporate

reorganization intended to benefit insiders at the expense of the Plan. Count IV Defendants

further breached their fiduciary duties when they failed to exercise their authority to bring

derivative actions against management, officers, and directors of MS Capital, McBride & Son

Companies, Inc., MS Companies, MS Enterprise, including, but not limited to, Eilermann, Arri,

Schindler, and Todt. Such derivative claims would have been successful and would have

recovered damages on behalf of the Plan. Count IV Defendants further breached their fiduciary




                                                 60
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 62 of 75 PageID #:441



duties when they failed to monitor and to remove fiduciaries, officers, and managers to protect

the Plan.

       123.247.          29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary

with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan

any losses to the plan resulting from each such breach and to restore to the plan any profits which

have been made through use of assets of the plan, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate, including removal of the

fiduciary.

       124.248.          Each Count IV Defendant named in Count IV is personally liable, and the

Count IV Defendants are jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and

(a)(3), to make good to the Plan the losses to the Plan resulting from the aforementioned

breaches.

       125.249.          Each Count IV Defendant named in Count IV is personally liable, and the

Count IV Defendants are jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and

(a)(3), to restore to the Plan any profits made through the use of Plan assets or through their

control of the Plan, and is subject to other equitable or remedial relief as appropriate.

       126.250.          Each Count IV Defendant named in Count IV also knowingly participated

in the breach of the other Count IV Defendants, knowing that such acts were a breach, enabled

the other Count IV Defendants to commit a breach by failing to lawfully discharge their own

fiduciary duties, and knew of the breach by the other Count IV Defendants and failed to make

any reasonable effort under the circumstances to remedy the breach, and thus each Count IV




                                                 61
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 63 of 75 PageID #:442



Defendant named in Count IV is liable for the losses caused by the breach of their co-

fiduciaryfiduciaries under 29 U.S.C. § 1105(a).

        127.251.          GreatBanc and the MSThe Count IV Defendants have caused losses to the

Plan and have profited for themselves by the breaches of fiduciary duty in an amount to be

proved specifically at trial.

        128.252.          The losses suffered by the participants in the Plan are coterminous with

those of the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow

participants.

                                             COUNT V

    Knowing Participation in Breaches of Fiduciary Duties & Prohibited Transactions
  Pursuant to 29 U.S.C. § 1132(a)(3) for Siphoning of Value of Plan Assets by Corporate
  Insiders at the 2015 ESOP Transaction and the 2017 ESOP Transaction,Expense of the
        Plan Against MS CapitalCompanies, Eilermann, Arri, Schindler, and Todt

        129.1. Plaintiffs incorporate the preceding paragraphs as though set forth herein.


        253.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

        254.     Defendant MS Capital was a party29 U.S.C. § 1132(a)(3) permits a plan

participant to bring a civil action to obtain appropriate equitable relief to enforce the provisions

of Title I of ERISA or to enforce the terms of a plan.

        255.     The Supreme Court has held that anyone, including a non-fiduciary, who receives

the benefit of conduct that violates ERISA may be subject to equitable remedies under 29 U.S.C.

§ 1132(a)(3) if they have “actual or constructive knowledge of the circumstances that rendered

the transaction unlawful.” Harris Trust & Sav. Bank v. Soloman Smith Barney, Inc., 530 U.S.

238, 251 (2000).

        256.     As a result of the fiduciary breaches and prohibited transactions described in

Count IV, Defendants MS Companies, Eilermann, Arri, Schindler, and Todt (collectively



                                                  62
        4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 64 of 75 PageID #:443



hereafter “Count V Defendants”) received cash and/or consideration that otherwise would have

been Plan assets to be used exclusively for the benefit of the Plan participants and beneficiaries.

       130.257.          The Count V Defendants were all parties in interest to the Plan under 29

U.S.C. § 1002(14).) as described above.

       131.258.          Defendant MS Capital The Count V Defendants knew (1) about the

existence of the Plan, (2) about the purchasepayment of MS Capital stock in the 2015 ESOP

Transaction, (3) about the purchase of MS Capital stock in the 2017 ESOP Transaction, (4) that

GreatBancexcessive compensation and the MSperquisites, the corporate reorganization that

benefited insiders, and the failure to bring derivative action to protect the Plan, and the failure to

remove fiduciaries, directors, managers, and officers, (3) that the Count IV Defendants were

fiduciaries to the Plan, (54) that failing to protect the 2015 ESOP TransactionPlan was not for

fair market value, (6) that the 2017 ESOP Transaction was not for fair market value, (7) that

GreatBanc and the MS Defendants engaged in transactions prohibiteda breach of fiduciary duty

under 29 U.S.C. §§ 1106§ 1104(a))(1), and (b), (85) that the true purpose of the 2015 ESOP

Transaction was to benefit MS Homes corporate insiders including the MS Defendants, and (9)

that the true purpose of the 2017 ESOP Transaction was to benefit MS Homethey received as

corporate insiders including the MS Defendantswas at the expense of the Plan and in violation of

ERISA.

       132.259.           Despite knowledge of these breaches and violations, Defendant MS

Capitalthe Count V Defendants proceeded to knowingly participate in the 2015 ESOP

Transaction and the 2017 ESOP Transactionbreaches described in Count IV.




                                                 63
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 65 of 75 PageID #:444



       260.     The Count V Defendants have profited from the fiduciary breaches described in

Count IV in an amount to be proven at trial, and upon information and belief, they remain in

possession of some or all of the value and consideration that belongs to the Plan.

       133.261.          By knowingly participating in these breaches and violations, Defendant

MS Capitalthe Count V Defendants as a partyparties in interest to the Plan isare subject to

appropriate equitable relief including disgorgement of any profits, having a constructive trust

placed on any proceeds received (or which are traceable thereto), having the transactions

rescinded, requiring all or part of the MS Capital stockconsideration to be restored to the Plan, or

to be subject to other appropriate equitable relief.

                                            COUNT VI

  Violation of 29 U.S.C. § 1104(a)(1) for Failure to Monitor and Terminate GreatBanc as
                      Trustee to the Plan Against the MS Fiduciaries

       262.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       263.     29 U.S.C. § 1104(a)(1) requires that a plan fiduciary discharge his or her duties

with respect to a plan solely in the interest of the participants and beneficiaries and (A) for the

exclusive purpose of (i) providing benefits to participants and their beneficiaries; and

(ii) defraying reasonable expenses of administration of the plan, (B) with “care, skill, prudence,

and diligence” and (D) to act in accordance with the documents and instruments governing the

plan insofar as those documents and instruments are consistent with ERISA. 29 U.S.C. §

1103(c)(1) requires, with certain exceptions not relevant here, the assets of a plan shall never

inure to the benefit of any employer and shall be held for the exclusive purposes of providing

benefits to participants in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan.




                                                  64
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 66 of 75 PageID #:445



       264.     The documents governing the Plan required that the Plan’s fiduciaries comply

with ERISA stringent fiduciary standards and that Plan assets never benefit the Defendants.

       265.     The duties of loyalty under 29 U.S.C. § 1104(a)(1)(A) and the duty of prudence

under 29 U.S.C. § 1104(a)(1)(B) require a fiduciary to undertake an appropriate investigation to

determination that the Plan and its participants receive adequate consideration for the assets of

the Plan and the participants’ accounts in the Plan.

       266.     The MS Fiduciaries (hereafter collectively the “Count VI Defendants”) breached

their fiduciary duties under 29 U.S.C. §§ 1104(a)(1)(A), (B), and (D) when they failed to monitor

and failed to terminate GreatBanc as trustee for the conduct described herein. This failure caused

losses to the Plan.

       267.     29 U.S.C. § 1109, provides, inter alia, that any person who is a fiduciary with

respect to a plan and who breaches any of the responsibilities, obligations, or duties imposed on

fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any losses to

the plan resulting from each such breach and to restore to the plan any profits which have been

made through use of assets of the plan, and additionally is subject to such other equitable or

remedial relief as the court may deem appropriate, including removal of the fiduciary.

       268.     Each Count VI Defendant is personally liable, and the Count VI Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to make good to

the Plan the losses to the Plan resulting from the aforementioned breaches.

       269.     Each Count VI Defendant is personally liable, and the Count VI Defendants are

jointly and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2) and (a)(3), to restore to the

Plan any profits made through the use of Plan assets or through their control of the Plan, and is

subject to other equitable or remedial relief as appropriate.




                                                 65
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 67 of 75 PageID #:446



       270.     Each Count VI Defendant also knowingly participated in the breach of other

Count VI Defendants, knowing that such acts were a breach, enabled the other Count VI

Defendants to commit a breach by failing to lawfully discharge their own fiduciary duties, and

knew of the breach by the other Count VI Defendants and failed to make any reasonable effort

under the circumstances to remedy the breach, and thus each Count VI Defendant is liable for the

losses caused by the breach of their co-fiduciaries under 29 U.S.C. § 1105(a).

       271.     The Count VI Defendants have caused losses to the Plan and have profited for

themselves by the breaches of fiduciary duty in an amount to be proved specifically at trial.

       272.     The losses suffered by the participants in the Plan are coterminous with those of

the Plan, and each Plaintiff’s individual loss is proportional to the losses of fellow participants.

                                CLASS ACTION ALLEGATIONS

       134.273.          Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P.

23(a) and (b), on behalf of the following class:

                All participants in the McBride & Son Employee Stock Ownership
                Plan, and the beneficiaries of such participants, at any time
                between March 30, 2013 (or earlier as permitted by the 2015 ESOP
                Transactionapplicable statute of limitation) and theDecember 15,
                2017 ESOP Transaction, inclusive of the Transactions. Excluded
                from the Class are the shareholders who bought shares in MS
                Capital in the sales, and their immediate families; the directors and
                officers of MS Capital; and legal representatives, successors, and
                assigns of any such excluded persons.

       135.274.          The Class is so numerous that joinder of all members is impracticable.

Although the exact number and identities of Class members are unknown to Plaintiffs at this

time, the Plan’s Form 5500 filings indicate that as of December 31, 2015, there were 171

participants and deceased participants whose beneficiaries were receiving or entitled to receive

benefits in the Plan and, as of December 31, 2016, there were 169 such individuals.




                                                   66
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 68 of 75 PageID #:447



       136.275.          Questions of law and fact common within the Class as a whole include,

but are not limited to, the following:

           A. Whether GreatBanc served as Trustee in the Plan’s salessale of MS Capital stock;

           B. Whether GreatBanc and the MS DefendantsFiduciaries were ERISA fiduciaries of

                the Plan;

           C. Whether GreatBanc and the MS DefendantsFiduciaries caused the Plan to engage

                in prohibited transactions under ERISA by permitting the Plan to sell MS Capital

                stock to MS Capital, a party in interest, in the 2015 ESOP Transaction and the

                2017 ESOP Transaction;

           D. Whether GreatBanc and the MS DefendantsFiduciaries engaged in good faith

                valuations of the MS Capital stock in connection with the 2015 ESOP Transaction

                and the 2017 ESOP Transaction;

           E. Whether GreatBanc and the MS DefendantsFiduciaries caused the Plan to receive

                less than fair market value for MS Capital stock in the 2015 ESOP Transaction

                and the 2017 ESOP Transaction;

           F. Whether GreatBanc and the MS DefendantsFiduciaries engaged in a prohibited

                transaction under ERISA by acting on behalf of a party adverse to the Plan and its

                participants in the 2015 ESOP Transaction and the 2017 ESOP Transaction;

           G. Whether GreatBanc and the MS DefendantsFiduciaries engaged in a prohibited

                transaction under ERISA by receiving consideration for their own account in the

                2015 ESOP Transaction and the 2017 ESOP Transaction;




                                                67
       4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 69 of 75 PageID #:448



        H. Whether GreatBanc and the MS DefendantsFiduciaries breached their fiduciary

             duties under ERISA in the 2015 ESOP Transaction and the 2017 ESOP

             Transaction;

        I. Whether MS Capital was a party in interest;

        I. Whether MS Capital, MS Companies, Eilermann, Arri, Schindler, and Todt, as

             parties in interest, knowingly participated in the prohibited transactions and

             fiduciary breaches of GreatBanc and the MS Fiduciaries in Count I and Count II;

        J. Whether MS Capital, as a partyGreatBanc and the MS Fiduciaries caused the Plan

             to engage in prohibited transactions under ERISA by permitting corporate insiders

             to siphon off value from assets held by the Plan;

        K. Whether GreatBanc and the MS Fiduciaries breached their fiduciary duties under

             ERISA by permitting corporate insiders to siphon off value from assets held by

             the Plan;

        J.L.Whether MS Companies, Eilermann, Arri, Schindler, and Todt, as parties in

             interest, knowingly participated in the prohibited transactions and fiduciary

             breaches of GreatBanc and the MS Defendants; Fiduciaries in Count IV;

        M. Whether MS Fiduciaries breached their fiduciary duties in failing to remove

             GreatBanc as trustee;

        K.N.          The proper valuation of the Plan’s holdings in MS Capital stock for the

             2015 ESOP Transaction and the 2017 ESOP Transaction;

        L.O.          The amount of losses suffered by the Plan and its participants as a result of

             GreatBanc and the MS Defendants’Fiduciaries’ ERISA violations; and




                                               68
    4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 70 of 75 PageID #:449



           P. The amount of profits gained by the Plan’s fiduciaries and parties in interest as a

                result of GreatBanc and the MS Fiduciaries’ ERISA violations; and

           M.Q.          The appropriate relief for Defendants’ violations of ERISA.

       137.276.          Plaintiffs’ claims are typical of those of the Class. For example, Plaintiffs,

like other Plan participants in the Class, suffered a diminution in the value of their Plan accounts

because the Plan received a reduced price for MS Capital stock, resulting in them suffering a loss

in the present because GreatBanc and the MS DefendantsFiduciaries failed to correct the

underpayments to the Plan.

       138.277.          Plaintiffs will fairly and adequately represent and protect the interests of

the Class. Plaintiffs have retained counsel competent and experienced in complex class actions,

ERISA, and employee benefits litigation.

       139.278.          Class certification of Plaintiffs’ Claims for Relief for the alleged violations

of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for the Defendants, and/or because

adjudications with respect to individual Class members would as a practical matter be dispositive

of the interests of non-party Class members.

       140.279.          In the alternative, class certification of Plaintiff’s Claims for Relief for the

alleged violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to each member of the

Class, making appropriate declaratory and injunctive relief with respect to the Class as a whole.

The members of the Class are entitled to declaratory and injunctive relief to remedy Defendants’

violations of ERISA.




                                                   69
       4828-9806-4257, v. 1
  Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 71 of 75 PageID #:450



       141.280.          The names and addresses of the Class members are available from

Defendants and the Plan. Notice will be provided to all members of the Class to the extent

required by Fed. R. Civ. P. 23.

                                   ENTITLEMENT TO RELIEF

       142.281.          By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs

and the Class are entitled to sue each of the Defendants who are fiduciaries and/or parties in

interest pursuant to 29 U.S.C. § 1132(a)(2), for relief on behalf of the Plan as provided in

29 U.S.C. § 1109, including for recovery of any losses to the Plan, the recovery of any profits

resulting from the breaches of fiduciary duty, and such other equitable relief as the Court may

deem appropriate.

       143.282.          By virtue of the violations set forth in the foregoing paragraphs, Plaintiffs

and the Class are entitled pursuant to 29 U.S.C. § 1132(a)(3) to sue any of the Defendants for

appropriate equitable relief to redress the wrongs described herein.

                                      PRAYER FOR RELIEF

Wherefore, Plaintiffs pray for judgment against Defendants and for the following relief:

       A.       Declare that Defendants GreatBanc and the MS DefendantsFiduciaries breached

                his, her, or its fiduciary duties under ERISA;

       B.       Declare that Defendants GreatBanc and the MS DefendantsFiduciaries caused the

                Plan to engage in and themselves engaged in prohibited transactions and thereby

                breached their duties under ERISA;

       C.       Declare that DefendantDefendants MS Capital, MS Companies, Eilermann, Arri,

                Schindler, and Todt knowingly participated in the breaches of ERISA by

                Defendants GreatBanc and the MS DefendantsFiduciaries;




                                                  70
       4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 72 of 75 PageID #:451



    D.       Order each Defendant found to have violated ERISA to jointly and severally

             make good to the Plan those losses resulting from the breaches of ERISA and

             restore any profits it has made through use of assets of the Plan;

    E.       Declare the 2015 ESOP Transaction and 2017 ESOP Transaction to be a

             prohibited transactionstransaction and (1) require any fiduciary or party in interest

             who engaged in a prohibited transaction to disgorge any profits made, (2) declare

             a constructive trust over the proceeds of any such transaction, and (3) provide any

             other appropriate equitable relief, whichever is in the best interest of the Plan;

    F.       Order Defendants to provide other appropriate equitable relief to the Plan, and

             any successor trust, and its participants and beneficiaries, including but not

             limited to surcharge, providing an accounting for profits, and imposing a

             constructive trust and/or equitable lien on any funds wrongfully held by

             Defendants;

    G.       Order the proceeds of any recovery for the Plan, and any successor trust, to be

             allocated to the accounts of the class members to make them whole for any injury

             that they suffered as a result of the breaches of ERISA in accordance with the

             Court’s declaration;

    H.       Order the removal of any of the breaching fiduciaries from their position as

             fiduciaries for the Plan and enjoin any of the breaching fiduciaries from acting as

             fiduciaries for any plan that covers any MS Homes employees or any members of

             the Class;




                                               71
    4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 73 of 75 PageID #:452



    I.       Appoint an Independent Fiduciary to manage the Plan to the extent necessary and

             the costs of such Independent Fiduciary to be paid for by any Defendants found to

             have breached their fiduciary duties or otherwise violated ERISA;

    J.       Order (1) a constructive trust be placed on any proceeds resulting from any sale of

             MS Capital stock that may have happened after termination of the Plan or will

             happenbreaches in the future including the award of MS Capital stock to any

             employee or officer or director of the MS Homes conglomerate (hereafter “Post

             Termination Sales”) by a breaching fiduciary or party in interestCount I through

             Count VI, (2) disgorgement of profits made by a breaching fiduciary or party in

             interest from any Post Termination Salesresulting from the breaches in Count I

             through Count VI, (3) any rescission of any Post Termination Sales by a

             breaching fiduciary or partyas necessary resulting from the breaches in interest,

             Count I through Count VI, and/or (4) any other appropriate equitable relief

             against a breaching fiduciary or party in interest related to a Post Termination

             Saleresulting from the breaches in Count I through Count VI, whichever is in the

             best interest of the Plan;

    K.       Order pursuant to 29 U.S.C. § 1056(d)(4) that any amount to be paid to the Plan

             accounts of the class can be satisfied by using or transferring any breaching

             fiduciary’s ESOP account in the Plan (or the proceeds of that account) to the

             extent of that fiduciary’s liability;

    L.       Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein

             pursuant to 29 U.S.C. § 1132(g), and/or for the benefit obtained for the common

             fund;




                                                72
    4828-9806-4257, v. 1
 Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 74 of 75 PageID #:453



      M.       Order Defendant GreatBanc to disgorge any fees it received in conjunction with

               its services as Trusteetrustee for the Plan as well as any earnings and profits

               thereon;

      N.       Order Defendants to pay pre-judgment and post-judgment interest;

      O.       Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the

               named Plaintiffs as class representatives and their counsel as class counsel; and

      P.       Award such other and further relief as the Court deems equitable and just.




Dated: November 30, 2018March 29, 2019 Respectfully submitted,

                                             BAILEY & GLASSER LLP

                                             By: /s/ Mark G. Boyko______________________
                                                Mark G. Boyko (IL #6288036)
                                                mboyko@baileyglasser.com
                                                8012 Bonhomme Avenue, Suite 300
                                                Clayton, MO 63105
                                                Telephone: (314) 863-5446
                                                Facsimile: (314)-863-5483

                                                 Patrick O. Muench (IL #6290298)
                                                 pmuench@baileyglasser.com
                                                 3930 N. Lowell Ave.
                                                 Chicago, IL 60641
                                                 Telephone: (847) 899-1646
                                                 Facsimile: (202) 463-2103

                                                 Gregory Y. Porter (admitted pro hac vice to
                                                 be filed)
                                                 gporter@baileyglasser.com
                                                 Ryan T. Jenny
                                                 rjenny@baileyglasser.com
                                                 Bailey & Glasser LLP
                                                 1054 31st Street, NW, Suite 230
                                                 Washington, DC 20007
                                                 Telephone: (202) 463-2101
                                                 Facsimile: (202) 463-2103




                                                73
      4828-9806-4257, v. 1
Case: 1:18-cv-07918 Document #: 36-1 Filed: 03/29/19 Page 75 of 75 PageID #:454



                                        Attorneys for Plaintiff




                                      74
    4828-9806-4257, v. 1
